EXHIBIT 10.1

 

SHARE PURCHASE AGREEMENT

 

by and among

 

RENAVOTIO, INC..

 

and

 

RENAVOTIO INFRATECH, INC.

 

as Buyers,

 

TRITANIUM LABS USA, INC.

 

and its

 

Subsidiaries

 

Tritanium Labs, LLC , TruCleanz Distribution, Inc., and Pro N95 USA, LLC.

 

(the “Company”)

 

And the Stockholders of the Company indicated herein as the “Sellers”

 

October 21, 2020

 

 

 



 



 

TABLE OF CONTENTS

 

 

Page

Number

 

ARTICLE I. PURCHASE OF COMPANY SHARES

2

1.1

Purchase of Purchased Shares

2

 

1.2

Purchase Price Amount

2

 

1.3

Payment of Purchase Price

2

 

1.4

Closing Statement.

2

 

 

 

 

 

ARTICLE II. CLOSING

3

2.1

Closing

3

 

2.2

Conditions to Obligations of Each Party

3

 

2.3

Conditions to the Obligations of Seller

3

 

2.4

Conditions to the Obligations of Buyer.

4

 

2.5

Closing Deliveries by Seller.

4

 

2.6

Closing Deliveries by Buyer

6

 

2.7

Closing Payments by Buyer

6

 

 

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE SELLER

7

3.1

Organization and Qualification

7

 

3.2

Authorization and Binding Effect; Corporate Documentation

7

 

3.3

Title to the Purchased Shares

8

 

3.4

Capitalization

8

 

3.5

Subsidiaries

8

 

3.6

Non-Contravention; Consents and Approvals

9

 

3.7

Financial Statements

9

 

3.8

Absence of Liabilities

10

 

3.9

Absence of Certain Changes

10

 

3.10

Title to and Sufficiency of Assets

11

 

3.11

Personal Property

11

 

3.12

Real Property

11

 

3.13

Compliance with Laws

12

 



  

 

i



 



  

3.14

Permits

12

 

3.15

Litigation

12

 

3.16

Contracts

13

 

3.17

Tax Matters

14

 

3.18

Environmental Matters

15

 

3.19

Employee Benefit Plans

15

 

3.20

Employees and Labor Matters

17

 

3.21

Intellectual Property

18

 

3.22

Insurance

21

 

3.23

Transactions with Related Persons

21

 

3.24

Bank Accounts

22

 

3.25

Suppliers and Customers; Products

22

 

3.26

Ethical Practices; FCPA

22

 

3.27

Disclosure

23

 

3.28

No Brokers

23

 

 

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER

23

4.1

Organization and Qualification

23

 

4.2

Authorization and Binding Effect; Corporate Documentation

23

 

4.3

Non-Contravention; Approvals and Consents

24

 

4.4

No Brokers

24

 

4.5

Litigation

24

 

4.6

Investment Intent

24

 

4.7

No Other Representations and Warranties

24

 

 

 

 

 

ARTICLE V. OTHER AGREEMENTS

24

5.1

Commercially Reasonable Efforts; Further Assurances

24

 

5.2

Confidentiality

25

 

5.3

Publicity

25

 

5.4

Litigation Support

25

 

5.5

Agreement Regarding Intellectual Property

26

 

5.6

Release and Covenant Not to Sue

26

 

5.7

Tax Matters

27

 



   

 

ii



 



  

5.8

Pre-Closing Management of Company

28

 

5.9

Access to Information

29

 

5.10

Exclusivity

30

 

5.11

Additional Covenants of Seller.

30

 

 

 

 

 

ARTICLE VI. INDEMNIFICATION

31

6.1

Survival

31

 

6.2

Indemnification by Seller

32

 

6.3

Indemnification by Buyer

32

 

6.4

Indemnification Procedures

32

 

6.5

Limitations on Indemnification

34

 

6.6

General Indemnification Provisions

34

 

6.7

Timing of Payment

35

 

6.8

Exclusive Remedies

35

 

 

 

 

 

ARTICLE VII. TERMINATION; EXPIRATION

35

7.1

Termination

35

 

7.2

Effect of Termination

36

 

 

 

 

 

ARTICLE VIII. GENERAL PROVISIONS

37

8.1

Expenses

37

 

8.2

Notices

38

 

8.3

Seller Not Authorized to Act on Behalf of Buyer

38

 

8.4

Severability

38

 

8.5

Assignment.

38

 

8.6

No Third-Party Beneficiaries

38

 

8.7

Amendment; Waiver

38

 

8.8

Entire Agreement

39

 

8.9

Dispute Resolution

39

 

8.10

Governing Law; Jurisdiction; Waiver of Jury Trial.

40

 

8.11

Interpretation

40

 

8.12

Mutual Drafting

41

 

8.13

Counterparts

41

 

8.14

Adoption of Recitals

41

 



   

 

iii



 



  

ANNEXES:

 

I.

Definitions



  

EXHIBITS:

 

A.

Form of Employment Agreement

 

 

B.

Funds Flow Statement



 

 

 

iv



 



 

SHARE PURCHASE AGREEMENT

 

This SHARE PURCHASE AGREEMENT (this "Agreement”) is made and entered into as of
21ST day of October, 2020, by and among (i) Renavotio, Inc., a Nevada
corporation (“Parent”), (ii) Renavotio Infratech, Inc., a Delaware corporation
and a wholly owned subsidiary of Parent ("Buyer"), (iii) Tritanium Labs USA,
Inc., an Oklahoma Corporation (the “Company” its subsidiaries Tritanium Labs,
LLC a Illinois Limited Liability Company, , TruCleanz Distribution, Inc., a
Oklahoma Corporation, and Pro N95 USA, LLC, a New Jersey Limited Liability
Company and the stockholders of the Company listed on the signature pages to
this Agreement (each a “Seller” and collectively the “Sellers”).

 

RECITALS

 

WHEREAS, the Sellers collectively own all of the issued and outstanding shares
of capital stock of the Company; and

 

WHEREAS, the Company directly owns all of the issued and outstanding interests
of its subsidiaries, Tritanium Labs, LLC a Illinois Limited Liability Company, ,
TruCleanz Distribution, Inc., a Oklahoma Corporation, and Pro N95 USA, LLC, a
New Jersey Limited Liability Company.

 

WHEREAS, the Company is engaged in the business of Personal Protection Equipment
and product distribution and manufacturing , consulting and management services.

through Tritanium Labs, LLC, TruCleanz Distribution, Inc. and Pro N95 USA, LLC

 

WHEREAS, Sellers desire to sell and convey to Buyer, and Buyer desires to
purchase from Sellers, all of the issued and outstanding capital stock of the
Company (the “Purchased Shares”) and the interests of its subsidiaries, subject
to the terms and conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the premises set forth above and the
respective representations, warranties, covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto hereby agree as follows. Capitalized terms used and
not otherwise defined herein have the meanings ascribed to such terms in
Appendix A to this Agreement (which forms a part hereof).

 

  1



 



 

ARTICLE I

PURCHASE OF COMPANY SHARES

 

1.1

Purchase of Purchased Shares. At the Closing, and on the terms and subject to
all of the conditions of this Agreement, Sellers will sell, transfer, assign and
convey to Buyer, and Buyer will purchase and accept from Sellers, the Purchased
Shares, free and clear of any and all Liens (except for Permitted Liens).

 

 

1.2

Purchase Consideration. The aggregate consideration to Sellers for the Purchased
Shares shall consist of (i) Buyer’s payment of the Closing Indebtedness Payoff
Amount of Two Hundred and Fifty Thousand Dollars ($250,000) and (ii) such number
of shares of the Parent’s common stock, par value $.0001per share (“Parent
Stock”), as shall be equal to (x) Five Million Seven Hundred and Fifty Thousand
Dollars ($5,750,000) divided by (y) (1) [$.12], (the “Share Consideration”).
Seventy percent (75%) of the number of shares constituting the Share
Consideration shall be delivered to Seller as part of the Closing Consideration
per Section 1.3 below (the “Closing Shares”) and Twenty-Five percent (25%) of
such shares (the “Holdback Shares”) shall be held back by Buyer to secure
Seller’s indemnity obligations pursuant to Article VI of this Agreement and
shall be released to Seller in accordance with such Article VI. Any Holdback
Shares not canceled in accordance with Article VI of this Agreement shall be
released to Seller upon the expiration of 1 year from the Closing Date.

 

 

1.3

Actions at Closing. At the closing of the transactions contemplated by this
Agreement (the “Closing”), (i) Buyer shall pay the total Closing Indebtedness
Payoff Amount in immediately available funds by check or wire transfer, (ii)
cause to be delivered such number of shares of Parent Stock as shall be equal to
Seventy-Five percent (75%) of the Share Consideration (the “Closing Shares”).
The payment of the Closing Indebtedness Payoff Amount and the delivery of the
Closing Shares are sometimes collectively referred to herein as the “Closing
Consideration.”

 

 

1.4

Closing Statement. Within three (3) Business Days prior to the Closing, the
Sellers will have delivered to Buyer a certificate signed by the President of
the Company (the "Closing Statement”) and reasonably acceptable to Buyer,
setting forth the Company's good faith estimate of: (i) the consolidated balance
sheet of the Company as of the Closing Date, immediately prior to giving effect
to the transactions contemplated by this Agreement, prepared in accordance with
GAAP (the “Closing Balance Sheet”), and (ii) the Sellers’ portion of any Unpaid
Transaction Expenses. Upon Buyer's request, the Company and Sellers shall
furnish Buyer with copies of all work papers and other documents used in the
calculation of the estimates set forth in the Closing Statement. The Closing
Statement shall also include the wire transfer instructions for any payments to
be made under Section 2.7.



 

  2



 



  

ARTICLE II.

CLOSING

 

2.1

Closing. The closing of the transactions contemplated by this Agreement (the
"Closing") will take place at the offices of the Buyer or by exchange of
electronic documents on a Business Day to be specified by the Parties no later
than the second (2nd) Business Day following the satisfaction or waiver of the
conditions set forth in this Agreement (the "Closing Date"). By mutual agreement
of the parties, the Closing may take place by conference call and facsimile (or
other electronic transmission of signature pages) with subsequent exchange of
original signatures by overnight mail upon request. The parties agree that the
Closing will be deemed effective as of 11:59 p.m. (Central Time) on the Closing
Date.

 

 

2.2

Conditions to Obligations of Each Party. The obligation of each of Buyer and
Sellers to consummate, or cause to be consummated, the transactions contemplated
herein is subject to the satisfaction, or waiver, on or prior to the Closing
Date, of the following conditions:



  

 

(a)

Injunctions; Illegality. No Governmental Authority shall have issued, enacted,
entered, promulgated or enforced any Law or Order (that has not been vacated,
withdrawn or overturned) restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement.

 

 

 

 

(b)

Governmental Approvals; Consents. All consents, waivers and approvals from
Governmental Entities or third parties, if any, disclosed in Schedule 3.6(b) of
the Disclosure Schedules or that are otherwise required to consummate the
transactions contemplated hereby shall have been obtained or  waived.



 

2.3

Conditions to the Obligations of Seller. The obligations of Seller to consummate
the transactions contemplated under this Agreement are subject to the
satisfaction or waiver by Sellers, on or prior to the Closing Date, of the
following conditions:



  

 

(a)

Performance. All of the covenants, obligations and agreements of Buyer to be
performed or complied with at or prior to the Closing pursuant to this Agreement
shall have been duly performed or complied with in all material respects.

 

 

 

 

(b)

Representations and Warranties. The representations and warranties of Buyer
contained in Article IV of this Agreement, without giving effect to any
"material," "materially," "material adverse effect" or "Material Adverse Effect"
qualification contained in such representations and warranties shall be true and
correct in all material respects at and as of the date hereof and as of the
Closing Date (except to the extent such representations and warranties
specifically related to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date).

 

 

 

 

(c)

Closing Deliveries. Buyer shall have delivered or caused to be delivered to
Seller the items set forth in Section 2.6.



 

  3



 



   

2.4

Conditions to the Obligations of Buyer. The obligations of Buyer to consummate
the transactions contemplated under this Agreement are subject to the
satisfaction or waiver by Buyer on or prior to the Closing Date of the following
conditions:



  

 

(a)

Performance. All of the covenants, obligations and agreements of the Seller to
be performed or complied with at or prior to the Closing pursuant to this
Agreement shall have been duly performed or complied with in all material
respects.

 

 

 

 

(b)

Representations and Warranties. The representations and warranties of the
Sellers contained in Article III of this Agreement, without giving effect to any
"material," "materially," "material adverse effect" or "Material Adverse Effect"
qualification contained in such representations and warranties, shall be true
and correct in each case as of the date hereof and as of the Closing Date
(except to the extent such representations and warranties specifically related
to an earlier date, in which case such representations and warranties shall have
been true and correct as of such earlier date), except where the failure of such
representations and warranties to be true and correct has not had and would not,
individually or in the aggregate, have a Material Adverse Effect; provided,
that, if after the date hereof and prior to the Closing Date, any of the Seller
discover that a representation or warranty that expressly relates to the date of
this Agreement was true as of signing but is no longer true, the Sellers may
propose to Buyer any necessary exceptions to the Disclosure Schedules so that
the representation or warranty is true as of the Closing Date; provided,
further, that if Buyer, in its sole and absolute discretion, does not agree in
writing to such added exceptions to the Disclosure Schedules, Buyer may deem
this condition not met.

 

 

 

 

(c)

Closing Deliveries. Sellers shall have delivered or caused to be delivered to
Buyer the items set forth in Section 2.5.

 

 

 

 

(d)

No Material Adverse Effect. Since the date hereof, there shall not have occurred
any Material Adverse Effect.



  

2.5

Closing Deliveries by Seller. At or prior to the Closing, Sellers will deliver
or cause to be delivered to Buyer the following, each in form and substance
reasonably acceptable to Buyer:



  

 

(a)

stock certificates representing the Purchased Shares, and stock powers duly
executed and, in a form, acceptable to Buyer necessary to transfer the Purchased
Shares to Buyer on the books and records of the Company;



  

  4



 



  

 

(b)

the books and records of the Company, including without limitation all stock
ledgers;

 

 

 

 

(c)

the required notices, consents, Permits, waivers, authorizations, orders and
other approvals listed in Schedule 2.5(c), with all such notices, consents,
Permits, waivers, authorizations, orders and other approvals being in full force
and effect and not be subject to the satisfaction of any condition that has not
been satisfied or waived;

 

 

 

 

(d)

the Employment Agreements by and between the Company [and/or Tritanium Labs,
LLC, TruCleanz Distribution, Inc. and Pro 95, LLC in the business of Personal
Protection Equipment as applicable] and each of Ed Honour, Jeffery Lozinski,
John Lamb and John Park and (collectively, the "Employment Agreements”), duly
executed by each party thereto;

 

 

 

 

(e)

a duly executed affidavit of non-foreign status from the Sellers dated as of the
Closing Date in form and substance required under Section 1445 of the Code such
that Buyer is exempt from withholding any portion of the Purchase Price that
might otherwise be required by Section 1445 of the Code;

 

 

 

 

(f)

a good standing certificate for the Company from the Secretary of State of
Oklahoma, and in respect of, from the Secretary of State of Oklahoma, in each
case certified as of a date no later than seven (7) days prior to the Closing
Date and good standing certificates from each other jurisdiction in which the
Company and Tritanium Labs, LLC, TruCleanz Distribution, Inc. and Pro 95, LLC
are qualified to do business as a foreign entity;

 

 

 

 

(g)

a certificate from the Company's secretary certifying to (A) copies of the
Company’s Governing Documents and those of Tritanium Labs, LLC, TruCleanz
Distribution, Inc. and Pro 95, LLC in effect as of the Closing, (B) the
resolutions of the Company's shareholders and directors authorizing the
execution, delivery and performance of this Agreement and each of the Ancillary
Documents to which it is a party or by which it is bound, the transfer of the
Purchased Shares from the Sellers to Buyer, and the consummation of each of the
transactions contemplated hereby and thereby, and (C) the incumbency of officers
authorized to execute this Agreement or any Ancillary Document to which the
Company is or is required to be a party or by which the Company is or is
required to be bound;

 

 

 

 

(h)

a certificate, duly executed by an executive officer of the Company, stating
that the conditions set forth in Section 2.4 have been satisfied;

 

 

 

 

(k)

the Closing Statement in accordance with Section 1.3 hereof;



  

  5



 



  

 

(l)

resignations effective immediately upon the Closing of the directors and
officers of the Company in their capacities as directors and/or officers, as
requested by Buyer;

 

 

 

 

(m)

suitable documentation to add additional employees of Buyer or its Affiliates as
signatories to the Bank Accounts of the Company set forth on Schedule 3.24 of
the Disclosure Schedules as prescribed by Buyer;

 

 

 

 

(n)

one or more CO-ROMs or alternatively portable "thumb drives," in PC-readable
format, that contain readable, working Adobe or other (i.e., Microsoft Office)
portable document format files that set forth all of the documents provided in
the Data Site to Buyer prior to the Closing;

 

 

 

 

(o)

evidence reasonably satisfactory to Buyer that the Company through the equity
line provided by GHS has sufficient net working capital, including evidence of
availability under lines of credit, consistent with normalized historical levels
and projected levels of operations as of the Closing Date (after giving effect
to the payment of the Company Transaction Expenses and Closing Indebtedness
Payoff Amounts);

 

 

 

 

(p)

evidence of the termination of each contract or arrangement set forth on
Schedule 2.5(q) in each case effective at or prior to the Closing; and

 

 

 

 

(q)

such additional instruments, agreements and certificates as Buyer may require,
which shall be in form and substance satisfactory to Buyer.



  

2.6

Closing Deliveries by Buyer. At or prior to the Closing, Buyer will deliver or
cause to be delivered to Seller the following, each in form and substance
reasonably acceptable to Seller:



  

 

(a)

a certificate, duly executed by an officer of Buyer stating that the conditions
set forth in Section 2.3 have been satisfied; and

 

 

 

 

(b)

stock certificates evidencing the Closing Shares.



  

2.7

Closing Payments by Buyer. Subject to the delivery of the items by the Company
and Seller set forth in Section 2.5 (any of which may be waived by Buyer in its
sole discretion), at the Closing, Buyer will make the following payments in
accordance with the Funds Flow Statement:



  

 

(a)

Payment of the Closing Indebtedness Payoff Amount under terms acceptable to both
parties.



  

  6



 



  

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller jointly and severally represent and warrant to Buyer that the
statements contained in this Article III, and the information in the Disclosure
Schedules referenced therein, are true and correct as of the date hereof and as
of the Closing Date, except to the extent that a representation and warranty
contained in this Article III expressly states that such representation and
warranty is current as of an earlier date and then such statements contained in
this Article III were true and correct as of such earlier date:

 

 

3.1

Organization and Qualification. The Company is duly organized, validly existing
and in good standing under the laws of the State of Delaware and its
subsidiaries are duly organized, validly existing and in good standing in the
State of Oklahoma and each has full power and authority to own the assets owned
by it and conduct its business as and where it is being conducted by it. The
Company, Tritanium Labs, LLC, TruCleanz Distribution, Inc. and Pro 95, LLC, are
each duly licensed or qualified to do business, and in good standing as a
foreign entity, in all jurisdictions in which their respective assets or the
operation of the Business makes such licensing or qualification necessary, all
of which jurisdictions are listed on Schedule 3.1 of the Disclosure Schedules.
The Company, Tritanium Labs, LLC, TruCleanz Distribution, Inc. and Pro N95 USA,
LLC, each have all requisite power and authority to own, lease or use, as the
case may be, its properties and business. During the past five (5) years, none
of the Company nor Tritanium Labs, LLC, TruCleanz Distribution, Inc. and or Pro
N95 USA, LLC, has been known by or used any corporate, fictitious or other name
in the conduct of its Business or in connection with the use or operation of its
assets. Schedule 3.1 of the Disclosure Schedules lists all current directors and
officers of the Company, showing each such Person's name and positions.

 

 

 

 

3.2

Authorization and Binding Effect; Corporate Documentation. Each Seller has full
power and authority to enter into this Agreement and the Ancillary Documents to
which it is or is required to be a party and to consummate the transactions
contemplated hereby and thereby and to perform its obligations hereunder and
thereunder. The execution and delivery of this Agreement and the Ancillary
Documents and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of each
Seller, including requisite board of directors and shareholder approval of the
Company. Each of this Agreement and each Ancillary Document to which a Seller is
or is required to be a party has been duly executed and delivered by each such
Seller and constitutes a legal, valid and binding obligation of such Seller,
enforceable against such Seller Party in accordance with its terms, except as
the enforceability thereof may be limited by (i) the bankruptcy, insolvency,
reorganization, receivership, conservatorship, moratorium or other Laws
affecting or relating to the rights of creditors generally, or (ii) the rules
governing the availability of specific performance, injunctive relief or other
equitable remedies and general principles of equity, regardless of whether
considered in an Action in equity or at Law. The copies of the Governing
Documents of the Company, as amended to date, copies of which have heretofore
been delivered to Buyer, are true, complete and correct copies of the Governing
Documents of the Company, as amended through and in effect on the date hereof.
The minute books and records of the proceedings of the Company, copies of which
have been delivered to Buyer, are true, correct and complete in all material
respects.



  

  7



 



  

3.3

Title to the Purchased Shares. Seller owns good, valid and marketable title to
the Purchased Shares, free and clear of any and all Liens, and upon delivery of
the Purchased Shares to Buyer on the Closing Date in accordance with this
Agreement, and upon Buyer's payment of the Closing Consideration payable at the
Closing in accordance with Section 2.7, the entire legal and beneficial interest
in the Purchased Shares and good, valid and marketable title to the Purchased
Shares, free and clear of all Liens (other than those imposed by applicable
securities Laws or those incurred by Buyer), will pass to Buyer.

 

 

3.4

Capitalization. Prior to giving effect to the transactions contemplated by this
Agreement, Seller is the legal, beneficial and record owner of all of the issued
and outstanding equity interests of the Company. The Purchased Shares to be
delivered by Seller to Buyer constitute all of the issued and outstanding equity
interests of the Company. All of the issued and outstanding equity interests of
the Company (i) have been duly and validly issued, (ii) are fully paid and
non-assessable (to the extent applicable) and (iii) were not issued in violation
of any preemptive rights or rights of first refusal or first offer. There are no
issued or outstanding options, warrants or other rights to subscribe for or
purchase any equity interests of the Company or securities convertible into or
exchangeable for, or that otherwise confer on the holder any right to acquire
any equity securities of the Company, or preemptive rights or rights of first
refusal or first offer with respect to the equity securities of the Company, nor
are there any Contracts, commitments, understandings , arrangements or
restrictions to which a Seller is a party or bound relating to any equity
securities of the Company, whether or not outstanding. There are no outstanding
or authorized stock appreciation, phantom stock or similar rights with respect
to the Company, nor are there any voting trusts, proxies, shareholder agreements
or any other agreements or understandings with respect to the voting of the
equity securities of the Company. All of the equity securities of the Company
have been granted, offered, sold and issued in compliance with all applicable
corporate and securities Laws.

 

 

3.5

Subsidiaries. Schedule 3.5 of the Disclosure Schedules sets forth the name of
each Subsidiary of the Company, and with respect to each Subsidiary (a) its
jurisdiction of organization, (b) its authorized capital stock or other equity
interests (if applicable), (c) the number of issued and outstanding shares of
capital stock or other equity interests and the record holders and beneficial
owners thereof and (d) its Tax election to be treated as a corporate or a
disregarded entity under the Code and any state or applicable non-U.S. Tax laws,
if any. All of the outstanding equity securities or other ownership interest of
each Subsidiary are duly authorized and validly issued, were offered, sold and
delivered in compliance with all applicable Laws governing the issuance of
securities, are fully paid and non-assessable, and are owned by the Company free
and clear of all Liens (other than those, if any, imposed by such Subsidiary's
Governing Documents). There are no Contracts to which the Company or any of its
Affiliates is a party or bound with respect to the voting (including voting
trusts or proxies) of the equity interests of any Subsidiary other than the
Governing Documents of such Subsidiary. There are no outstanding or authorized
options, warrants, rights, agreements, subscriptions, convertible securities or
commitments to which any Subsidiary is a party or which are binding upon any
Subsidiary providing for the issuance or redemption of any equity interests of
any Subsidiary. There are no outstanding equity appreciation, phantom equity,
profit participation or similar rights granted by any Subsidiary. Except for the
equity interests of the Subsidiaries listed on Schedule 3.5 of the Disclosure
Schedules, no Person owns or has any rights to acquire, directly or indirectly,
any capital stock or other equity interests of any Subsidiary. Other than as set
forth on Schedule 3.5 of the Disclosure Schedules, the Company is not a
participant in any joint venture, partnership or similar arrangement. There are
no outstanding contractual obligations of the Company to provide funds to or
make any investment (in the form of a loan, capital contribution or otherwise)
in, any other Person.



  

  8



 



  

3.6

Non-Contravention; Consents and Approvals.



  

 

(a)

Neither the execution, delivery and performance of this Agreement or any
Ancillary Documents by the Seller, nor the consummation of the transactions
contemplated hereby or thereby, will, assuming that the consents and approvals
listed on Schedule 3.6(b) of the Disclosure Schedules are duly obtained prior to
the Closing, (i) violate or conflict with, any provision of the Governing
Documents of the Company or any Subsidiary, (ii) violate or conflict with any
Law or Order to which the Company, any Subsidiary or Seller, their respective
assets or the Purchased Shares or equity interests in the Subsidiaries are bound
or subject, (iii) with or without giving notice or the lapse of time or both,
breach or conflict with, constitute or create a default under, or give rise to
any right of termination, cancellation or acceleration of any obligation or
result in a loss of a material benefit under, or give rise to any obligation of
the Company, any Subsidiary or Seller to make any payment under, or to the
increased, additional, accelerated or guaranteed rights or entitlements of any
Person under, any of the terms, conditions or provisions of any Contract,
agreement, or other commitment to which the Company, any Subsidiary or Seller is
a party or by which the Company or Seller, their respective assets or the
Purchased Shares may be bound, or (iv) result in the imposition of a Lien (other
than a Permitted Lien) on any Purchased Shares or any assets of the Company or
any Subsidiary.

 

 

 

 

(b)

Except for the third party consents set forth in Schedule 3.6(b) of the
Disclosure Schedule, no authorization, consent, approval, license or exemption
of, and no registration, qualification, designation, declaration or filing with,
any Governmental Authority or other Person is necessary in connection with (i)
the valid execution and delivery by the Company and Seller of this Agreement,
(ii) the sale and transfer of the Purchased Shares hereunder, or (iii) the
consummation by the Company or Seller of the transactions contemplated hereby.



  

3.7

Financial Statements. Attached to Schedule 3.7 of the Disclosure Schedules are
true and correct copies of (i) the consolidated balance sheet, income statement,
statement of shareholders' equity and statement of cash flows for the Company as
of and for the Quarters ended September 30, and together with the financial
statements described in clause (i), the "Financial Statements"). The Financial
Statements were prepared in accordance with the books and records of the
Company, are true, correct and complete in all material respects, and present
fairly and accurately in all material respects the financial condition and
results of operations of the Company as of the respective dates thereof and for
the periods specified therein. The Financial Statements have been prepared in
accordance with GAAP, consistently applied throughout and among the periods
indicated (except that the Interim Financials exclude year-end adjustments which
are not material in amount). The Company maintains accurate books and records
reflecting its assets and Liabilities and maintains proper and adequate internal
accounting controls that provide reasonable assurance that (i) the Company does
not maintain any off-the-book accounts, (ii) its assets are used only in
accordance with management directives, (iii) transactions are executed with
management's authorization, (iv) transactions are recorded as necessary to
permit preparation of the financial statements of the Company and to maintain
accountability for its assets, (v) access to its assets is permitted only in
accordance with management's authorization, (vi) the reporting of its assets is
compared with existing assets at regular intervals and verified for actual
amounts and (vii) accounts, notes and other receivables and inventory are
recorded accurately, and proper and adequate procedures are implemented to
effect the collection of accounts, notes and other receivables on a current and
timely basis. All of the financial books and records of the Company are complete
and accurate in all material respects and have been maintained in the ordinary
course consistent with past practice and in accordance with applicable Laws. The
Company has not, and, to the Knowledge of the Company and Seller, none of the
auditors, accountants and Representatives of the Company have, received any
complaint, allegation, assertion or claim regarding the accounting or auditing
practices, procedures, methodologies or methods of the Company or its internal
accounting controls, including any material complaint, allegation, assertion or
claim that Company has engaged in questionable accounting or auditing practices.



  

  9



 



  

3.8

Absence of Liabilities.



  

 

(a)

The Company has no Liabilities except (a) Liabilities that are accrued and
reflected on the consolidated balance sheet of the Company as of September 30,
2020, (b) Liabilities that are listed on Schedule 3.8 of the Disclosure
Schedules (c) Liabilities  of Two Hundred and Fifty Thousand Dollars, ($250,000)
in the aggregate that have arisen in the Ordinary Course of Business (other than
liabilities for breach of any Contract or violation of any Law) since September
30, 2020 and (d) obligations to be performed after the date hereof under any
Contracts which are disclosed in the Disclosure Schedules. All Liabilities of
the Subsidiaries are included, and fully accounted for, in the balance sheet of
the Company.

 

 

 

 

(b)

The Company has no outstanding Indebtedness currently due and owing except for
Closing Payment Indebtedness identified in the Funds Flow Statement to be
satisfied (or assumed by Buyer) in full at Closing. Neither the Company nor
Seller has any liability or obligation in respect of any Transaction Expense
except for Transaction Expenses identified in the Funds Flow Statement to be
satisfied in full at Closing. The Company has not incurred any liability or
obligation for any Transaction Bonus (including any liability for any Taxes
associated therewith) except as set forth in Schedule 3.8 of the Disclosure
Schedules, which identifies each party entitled to receive a Transaction Bonus,
the amount thereof and any liability for Taxes associated therewith. Prior to
the Closing, the Seller have caused the Company to pay and satisfy in full all
liabilities and obligations arising out of or related to each Transaction Bonus,
if any, including any liability for Taxes associated therewith.



  

3.9

Absence of Certain Changes. Except as set forth on Schedule 3.9 of the
Disclosure Schedules, since September 30, 2020: (a) the Company and the
Subsidiaries have conducted their business only in the Ordinary Course of
Business, and (b) there has not been any change in or development with respect
to the Business, operations, condition (financial or otherwise), results of
operations, assets or Liabilities, except for changes and developments which
have not had, and are not likely to have a Material Adverse Effect. Without
limiting the foregoing, except as set forth on Schedule 3.9 of the Disclosure
Schedules, since September 30, 2020, the Company has not: (i) suffered any loss,
damage, destruction or other casualty in excess of $50,000 in the aggregate,
whether or not covered by insurance; (ii) incurred, assumed or become subject
to, whether directly or by way of guarantee or otherwise, any Liability except
for trade or business obligations incurred in the Ordinary Course of Business in
connection with the purchase of goods and services; (iii) sold, transferred,
leased or otherwise disposed of any material assets (other than in the Ordinary
Course of Business) or permitted or allowed any of its material assets to be
subject to any Lien (other than the Permitted Liens); (iv) instituted, settled
or agreed to settle any Action before any Governmental Authority; (v) entered
into or terminated any material transaction or Contract other than in the
Ordinary Course of Business; (vi) instituted any increase in the compensation
payable to any of their employees or under any Benefit Plan other than in the
Ordinary Course of Business, or adopted any new Benefit Plans; (vii) made any
capital expenditure or commitment therefore for additions to its property,
facilities or equipment outside of the Ordinary Course of Business; (viii) made
any change in any method of its accounting or accounting practices or any change
in its depreciation or amortization policies or rates theretofore adopted or
revalued any of its assets; or (ix) agreed or committed, whether in writing or
otherwise, to take any action described in this Section 3.9.



  

  10



 



  

3.10

Title to and Sufficiency of Assets. Except as set forth in Schedule 3.10 to the
Disclosure Schedulers, the Company and the Subsidiaries have good and marketable
title to all of their respective assets, free and clear of all Liens other than
Permitted Liens. The assets of the Company and the Subsidiaries constitute all
of the assets, rights and properties that are used in the operation of the
Company's Business as it is now conducted and presently proposed to be conducted
or that are used or held by the Company or its Subsidiaries for use in the
operation of the Company's Business, and taken together, are adequate and
sufficient for the operation of the Company's Business as currently conducted
and as presently proposed to be conducted. immediately following the Closing,
all of the assets of the Company and the Subsidiaries will be owned, leased or
available for use by the Company and/or the Subsidiaries on terms and conditions
substantially identical to those under which, immediately prior to the Closing,
the Company and/or the Subsidiaries own, lease, use or hold available for use
such assets.

 

 

3.11

Personal Property. All items of Personal Property of the Company or any
Subsidiary with a book value or fair market value of greater than Ten Thousand
Dollars ($10,000) are set forth on Schedule 3.11 of the Disclosure Schedules.
All such items of Personal Property are in good operating condition and repair
(reasonable wear and tear excepted consistent with the age of such items) and
are suitable for their intended use in the Business. Schedule 3.11 of the
Disclosure Schedules contains an accurate and complete list and description of
leases in respect of the Personal Property (collectively, the "Personal Property
Leases"). There are no existing defaults under the applicable Persona Property
Leases by the Company or any Subsidiary or, to the Knowledge of the Company, any
other party thereto, and no event of default on the part of the Company or any
Subsidiary or, to the Knowledge of the Company, on the part of any other party
thereto has occurred which (whether with or without notice, lapse of time or the
happening or occurrence of any other event) would constitute a default
thereunder. Seller has delivered to Buyer true and correct copies of the
Personal Property Leases (along with any amendments thereto).

 

 

3.12

Real Property. Schedule 3.12 of the Disclosure Schedules contains a complete and
accurate list of all premises leased or subleased or otherwise used or occupied
by the Company or any Subsidiary (the "Leased Premises"), and of all leases,
lease guarantees, agreements and documents related thereto, including all
amendments, terminations and modifications thereof (collectively, the "Leases"),
as well as the current annual rent and term under each Lease. Seller has
provided to Buyer a true and complete copy of each of the Leases, and in the
case of any oral Lease, a written summary of the material terms of such Lease.
The Leases are valid, binding and enforceable in accordance with their terms and
are in full force and effect. No event has occurred which (whether with or
without notice, lapse of time or both or the happening or occurrence of any
other event) would constitute a default on the part of the Company under any
Lease. To the Knowledge of the Company, no event has occurred which (whether
with or without notice, lapse of time or both or the happening or occurrence of
any other event) would constitute a default by any other party under any Lease,
and the Company has not received notice of any such condition. Neither the
Company nor any Subsidiary has waived any rights under any Lease which would be
in effect at or after the Closing. The Company and the Subsidiaries, as
applicable, in quiet possession of the Leased Premises. All leasehold
improvements and fixtures located on the Leased Premises are (i) to the
Knowledge of the Company, structurally sound with no material defects, (ii) in
good operating condition and repair, subject to ordinary wear and tear, (iii)
not in need of maintenance or repair except for ordinary routine maintenance and
repair, (iv) in conformity in all material respects with all applicable Laws
relating thereto currently in effect and (v) are located entirely on the Leased
Premises. Neither the Company nor any Subsidiary has ever owned any real
property or any interest in real property (other than the leasehold interests in
the Leases). No lease contains any provision requiring any Consent as a result
of the transactions contemplated by this Agreement.



  

  11



 



 

3.13

Compliance with Laws. The Company and each Subsidiary is in compliance with, and
has complied, in all material respects with all Laws and Orders applicable to
it, its assets, employees or the Business or the Purchased Shares. None of the
operation, activity, conduct and transactions of the Company or any Subsidiary
or the ownership, operation, use or possession of its assets or the employment
of its employees materially conflicts with the rights of any other Person or
materially violates, or with or without the giving of notice or passage of time,
or both, will materially violate, conflict with or result in a material default,
right to accelerate or loss of rights under, any terms or provisions of any
Lien, Contract or any Law or Order to which the Company or Subsidiary any is a
party or by which the Company or any Subsidiary or their respective assets, the
Business or employees or the Purchased Shares may be bound or affected. The
Seller and the Company have not received any written or, to the Knowledge of the
Company, oral notice of any actual or alleged violation of or non-compliance
with applicable Laws.

 

 

3.14

Permits. The Company and its Subsidiaries own or possesses all right, title and
interest in all Permits required to own their respective assets and conduct the
Business as now being conducted. All Permits of the Company and each subsidiary
are listed on Schedule 3.14 of the Disclosure Schedules and are valid and in
full force and effect, and the Company and its Subsidiaries are in compliance in
all material respects with the terms and conditions of all Permits. No loss,
revocation, cancellation, suspension, termination or expiration of any Permit is
pending or, to the Knowledge of the Company, threatened other than expiration or
termination in accordance with the terms thereof. Neither the Seller nor the
Company has received any written or, to the Knowledge of the Company, oral
notice from any Governmental Authority of any actual or alleged violation or
non-compliance regarding any such Permit.

 

 

3.15

Litigation. Except as described on Schedule 3.15 of the Disclosure Schedules,
there is no (a) Action of any nature pending or, to the Knowledge of the
Company, threatened, nor is there any reasonable basis for any Action to be
made, or (b) Order now pending or previously rendered by a Governmental
Authority, in either case of clauses (a) or (b), by or against the Company, any
Subsidiary or any of their respective current or former directors, officers or
equity holders; provided, that any litigation involving the directors, officers
or equity holders of the Company or any Subsidiary must be related to the
Company's Business or the assets of the Company or its Subsidiaries or the
Purchased Shares. The Actions listed on Schedule 3.15 of the Disclosure
Schedules, (i) are fully covered (subject to deductibles) under the insurance
policies of the Company or its Subsidiaries and (ii) if finally determined
adverse to the Company, will not have, either individually or in the aggregate,
a Material Adverse Effect. No current or former officers, senior management or
directors of the Company or any Subsidiary have been charged with, indicted for,
arrested for, or convicted of any felony or any crime involving fraud. Neither
the Company nor any Subsidiary has any material Action pending against any other
Person.



  

  12



 



  

3.16

Contracts.



  

 

(a)

Schedule 3.16(a) of the Disclosure Schedules contains a complete, current and
correct list of all of the following types of Contracts (including oral
Contracts) to which the Company or any Subsidiary is a party, by which any of
their respective properties or assets are bound, or under which the Company or
any Subsidiary otherwise has material obligations, with each such responsive
Contract identified by each corresponding category (i)-(xii) below: (i) any
Contract with any Top Customer or Top Supplier; (ii) any Contract or group of
related Contracts which involve expenditures or receipts by the Company or any
Subsidiary that require payments or yield receipts of more than $50,000 in any
twelve (12) month period or more than $100,000 in the aggregate; (iii) any
Contract with any of its officers, directors, employees, consultants or
Affiliates (other than at-will employment arrangements with employees entered
into the Ordinary Course of Business), including all non-competition, severance,
and indemnification agreements; (iv) any agreement presently in effect for the
license of any Intellectual Property involving the payment by or to the Company
or any Subsidiary in excess of $50,000 per year; (v) any power of attorney; (vi)
any partnership, joint venture, profit-sharing or similar agreement entered into
with any Person; (vii) all Contracts relating to any merger, consolidation or
other business combination with any other Person or the acquisition or
disposition of any other entity or its business, its equity securities or its
material assets or the sale of a company, its business, its equity securities or
its material assets (other than in the Ordinary Course of Business); (viii) any
loan agreement, agreement of indebtedness, credit, note, security agreement,
guarantee, mortgage, indenture or other document relating to Indebtedness,
borrowing of money or extension of credit by or to the Company or any Subsidiary
in excess of $50,000; (ix) any material settlement agreement entered into within
three (3) years prior to the date of this Agreement or under which the Company
or any Subsidiary has outstanding obligations (other than customary obligations
of confidentiality); (x) any Contract granting, licensing, sublicensing or
otherwise transferring any Intellectual Property of the Company or any
Subsidiary other than licenses of the Company's or such Subsidiary’s
Intellectual Property included in the Company's or such Subsidiary’s form
customer agreements entered into in the Ordinary Course of Business; (xi) any
agreement entered into outside the Ordinary Course of Business and presently in
effect, involving payment to or obligations of in excess of $50,000, not
otherwise described in this Section 3.16(a); and (xii) any other Contract that
is material to the Company and the Business.

 

 

 

 

(b)

Except as set forth on Schedule 3.16(b) of the Disclosure Schedules, neither the
Company nor any Subsidiary is a party to or bound by any Contract containing any
covenant (i) limiting in any respect the right of the Company or its Affiliates
to engage in any line of business, to make use of any of its Intellectual
Property or compete with any Person in any line of business or in any geographic
region, (ii) imposing non-solicitation restrictions on the Company or its
Affiliates, (iii) granting to the other party any exclusivity or similar
provisions or rights, including any covenant by the Company that includes an
organizational conflict of interest prohibition, restriction, representation,
warranty or notice provision or any other restriction on future contracting,
(iv) providing "most favored customers" or other preferential pricing terms for
the services of the Company or its Affiliates, or (v) otherwise limiting or
restricting the right of the Company to sell or license its Intellectual
Property.



  

  13



 



  

 

(c)

True and correct copies of all the Contracts required to be listed in Schedule
3.16(a) or Schedule 3.16(b) (including any amendments, modifications or
supplements thereto) have been provided to Buyer. All of the Contracts to which
the Company or any Subsidiary is a party, by which any of its properties or
assets are bound, or under which the Company otherwise has material obligations
are in full force and effect, and are valid, binding, and enforceable in
accordance with their terms. There exists no breach, default or violation on the
part of the Company or any Subsidiary or, to the Knowledge of the Company, on
the part of any other party to any such Contract nor has the Company received
written or, to the Knowledge of the Company, oral notice of any breach, default
or violation. The Company has not received notice of an intention by any party
to any such Contract that provides for a continuing obligation by any party
thereto on the date hereof to terminate such Contract or amend the terms
thereof, other than modifications in the Ordinary Course of Business that do not
adversely affect the Company. Neither the Company nor any Subsidiary has waived
any rights under any such Contract. To the Knowledge of the Company, no event
has occurred which either entitles, or would, with notice or lapse of time or
both, entitle any party to any such Contract to declare breach, default or
violation under any such Contract or to accelerate, or which does accelerate,
the maturity of any Indebtedness of the Company or any Subsidiary under any such
Contract. To the Knowledge of the Company, there is no reason to believe that
any such Contract with a customer of the Company or any Subsidiary will not
remain in effect after the Closing through the remainder of its term or continue
to generate substantially the same or more revenue after the Closing through the
remainder of its term as it currently generates.



  

3.17

Tax Matters. Except as set forth on Schedule 3.17 of the Disclosure Schedules:
(i) the Company and each Subsidiary has timely filed all Tax Returns required to
have been filed by it; (ii) all such Tax Returns are accurate and complete in
all material respects; (iii) the Company and each Subsidiary has paid all Taxes
owed by it which were due and payable (whether or not shown on any Tax Return);
(iv) the charges, accruals and reserves with respect to Taxes included within
the Financial Statements are accurate in all material respects; (v) the Company
and each Subsidiary has complied with all applicable Laws relating to Tax; (vi)
neither the Company nor any Subsidiary is currently the beneficiary of any
extension of time within which to file any Tax Return; (vii) there is no current
Action against the Company or any Subsidiary by a Governmental Authority in a
jurisdiction where the Company or such Subsidiary does not file Tax Returns
contending that the Company or such Subsidiary is or may be subject to taxation
by that jurisdiction; (viii) there are no pending or ongoing audits or
assessments of the Tax Returns of the Company or any Subsidiary by a
Governmental Authority ; (ix) neither the Company nor any Subsidiary has
requested or received any ruling from, or signed any binding agreement with, any
Governmental Authority , that would apply to any Tax periods ending after the
Closing Date; (x) there are no Liens on any of the assets of the Company or any
Subsidiary that arose in connection with any failure (or alleged failure) to pay
any Tax;(xi) no unpaid Tax deficiency has been asserted in writing against or
with respect to the Company or any Subsidiary by any Governmental Authority
which Tax remains unpaid; (xii) the Company and each Subsidiary has collected or
withheld all Taxes currently required to be collected or withheld by it, and all
such Taxes have been paid to the appropriate Governmental Authorities or set
aside in appropriate accounts for future payment when due; (xiii)neither the
Company nor any Subsidiary has granted or is subject to, any waiver of the
period of limitations for the assessment of Tax for any currently open taxable
period; (xiv) neither the Company nor any Subsidiary is a party to any Tax
allocation, sharing or indemnity agreement or otherwise has any potential or
actual material Liability for the Taxes of another Person, whether by applicable
Tax Law, as a transferee or successor or by contract, indemnity or otherwise;
(xv) there is no arrangement pursuant to which the Company, any Subsidiary or
Buyer will be required to "gross up “or otherwise compensate any Person because
of the imposition of any Tax on a payment to such Person; (xvi) neither the
Company nor any Subsidiary has taken any action not in accordance with past
practice that would have the effect of deferring a measure of Tax from a period
(or portion thereof) ending on or before the Closing Date to a period (or
portion thereof) beginning after the Closing Date; (xvii) the Company and each
Subsidiary is in compliance with the terms and conditions of any applicable Tax
exemptions, Tax agreements or Tax orders of any Taxing Authority to which it may
be subject or which it may have claimed, and the transactions contemplated by
this Agreement will not have any adverse effect on such compliance; (xviii) no
written power of attorney which is currently in force has been granted by or
with respect to the Company or any Subsidiary with respect to any matter
relating to Taxes; and (xix) there has not been any change in Tax accounting
method by the Company or any Subsidiary and neither the Company nor any
Subsidiary has received a ruling from, or signed an agreement with, any Taxing
Authority that would reasonably be expected to have a material impact on Taxes
of the Company, any Subsidiary or the equity owners of the Company of any
Subsidiary following the Closing.



  

  14



 



  

3.18

Environmental Matters. The Company and the Subsidiaries are in compliance with,
and has complied with, in all respects with all applicable Environmental Laws,
and the Company has not received notice of any Actions pending or threatened
against the Company or is assets (including the Leased Premises) relating to
applicable Environmental Laws, Environmental Permits or Environmental
Conditions. Neither the Company nor any Subsidiary has any environmental audits,
environmental assessments, reports, sampling results, correspondence with
Governmental Authorities or other environmental documents relating to Company's
or such Subsidiary’s past or current properties, facilities or operation. There
are no Hazardous Materials that are being stored or are otherwise present on,
under or about the Leased Premises, or, to the Knowledge of the Company, any
real property formerly owned, leased or operated by the Company or any
Subsidiary. Neither the Company nor any Subsidiary has, nor has any thereof
disposed of, or arranged to dispose of, Hazardous Materials at a disposal
facility in a manner or to a location that has resulted or will result in
liability to the Company or any Subsidiary under or relating to Environmental
Laws. Neither the Company nor any of its Subsidiaries has assumed, contractually
or by operation of Law, any liabilities or obligations under any Environmental
Laws. Neither the Company nor any Subsidiary is operating or has operated any
above-ground or underground tanks, drum storage areas, disposal sites, or
landfills, or created any Environmental Conditions at the Leased Premises. To
the Knowledge of the Company, none of the Company nor any Subsidiary has
released any Hazardous Materials on, under or about any real property
constituting or connected with the Leased Premises, that requires investigation
or remediation pursuant to Environmental Law or that otherwise is in violation
of any requirement of any Environmental Law. The Company and each Subsidiary
holds and is in compliance with all Environmental Permits required to conduct
the Business.

 

 

3.19

Employee Benefit Plans.



  

 

(a)

Set forth on Schedule 3.19(a) of the Disclosure Schedules is a true and complete
list of each Benefit Plan. With respect to each Benefit Plan: (i) such Benefit
Plan has been operated, administered and enforced in accordance with its terms
and in compliance with, and such Benefit Plan complies with, all applicable
Laws, including ERISA and the Code (including Section 409A thereof), in all
material respects; (ii) no breach of fiduciary duty has occurred ; (iii) no
Action is pending, or to the Knowledge of the Company, threatened (other than
routine claims for benefits arising in the ordinary course of administration);
(iv) no prohibited transaction, as defined in Section 406 of ERISA or Section
4975 of the Code, has occurred, excluding transactions effected pursuant to a
statutory or administration exemption; and (v) all contributions and premiums
due through the Closing Date have been made as required under ERISA and the
terms of such Benefit Plan or have been fully accrued on the Financial
Statements. All Benefit Plans can be terminated at any time as of or after the
Closing Date without resulting in any liability to the Company, any Subsidiary,
Buyer or any of their respective Affiliates for any additional contributions,
penalties, premiums, fees, fines, excise taxes or any other charges or
liabilities.



  

  15



 



   

 

(b)

Each Benefit Plan which is intended to be "qualified" within the meaning of
Section 40J(a) of the Code (i) has been determined by the Internal Revenue
Service (the "IRS") to be so qualified (or is based on a prototype plan which
has received a favorable opinion letter) during the period from its adoption to
the date of this Agreement and (ii) its related trust has been determined to be
exempt from taxation under Section 50l(a) of the Code or the Company has
requested a favorable IRS determination of qualification and/or exemption within
the period permitted by applicable Law. To the Knowledge of the Company, no fact
or set of circumstances exists which could adversely affect the qualified status
of such Benefit Plans or the exempt status of such trusts.

 

 

 

 

(c)

With respect to each Benefit Plan which covers any current or former officer,
director, consultant or employee (or beneficiary thereof) of the Company or any
Subsidiary, the Company has provided to Buyer accurate and complete copies, if
applicable, of: (a) all Benefit Plan texts and agreements and related trust
agreements or annuity contracts (including any amendments, modifications or
supplements thereto); (ii) all employee communications (including all summary
plan descriptions and material modifications thereto); (iii) the three (3) most
recent Forms 5500, if applicable, and annual report, including all schedules
thereto;(iv) the most recent annual and periodic accounting of plan assets; (v)
the three (3) most recent nondiscrimination testing reports;(vi) the most recent
determination letter received from the IRS; (vii) the most recent actuarial
valuation ; and (viii) all communications with any Governmental Authority.

 

 

 

 

(d)

No Benefit Plan of the Company or any Subsidiary is a "defined benefit plan" (as
defined in Section 414(j) of the Code), a "multiemployer plan" (as defined in
Section 3(37) or 4001(a)(3) of ERISA) or a "multiple employer plan"(as described
in Section 413(c) of the Code) or is otherwise subject to Title IV of ERISA or
Section 412 of the Code, and neither the Company nor any Subsidiary has incurred
any Liability or otherwise has any outstanding Liability under Title IV of ERISA
and, to the Knowledge of the Company, no condition presently exists that is
expected to cause such Liability to be incurred. Neither the Company nor any
Subsidiary currently maintains or contributes to or has ever maintained or
contributed to or in any way directly or indirectly had any Liability (whether
contingent or otherwise) with respect to any "multiemployer plan," within the
meaning of Section 3(37) or 4001(a)(3) of ERISA. The Company and its
Subsidiaries have not nor have they in the past been a member of a "controlled
group" for purposes of Section 414(b), (c), (m) or (o) of the Code, nor does the
Company or any Subsidiary have any Liability with respect to any
collectively-bargained for plans, whether or not subject to the provisions of
ERISA. Neither the Company nor any Subsidiary currently maintains or has ever
maintained or is required currently or has ever been required to contribute to
or otherwise participate in, a multiple employer welfare arrangement or
voluntary employees' beneficiary association as defined in Section 501(c)(9) of
the Code.

 

 

 

 

(e)

With respect to each Benefit Plan which is a "welfare plan" (as described in
Section 3(I) of ERISA): (i) no such plan provides medical or death benefits with
respect to any current or former employee of the Company or any Subsidiary
beyond their termination of employment (other than coverage mandated by Law,
which is paid solely by such employees); and (ii) there are no reserves, assets,
surplus or prepaid premiums under any such plan. Except to the extent required
by Section 4980B of the Code or similar state Law, neither the Company nor any
Subsidiary provides health or welfare benefits to any former or retired employee
or is obligated to provide such benefits to any active employee following such
employee's retirement or other termination of employment or service.



  

  16



 



  

 

(f)

Each Benefit Plan of the Company or any Subsidiary that is subject to Section
409A of the Code (each, a "Section 409A Plan") as of the Closing Date is
indicated as such on Schedule 3.19(f) of the Disclosure Schedules. Each Section
409A Plan has been administered in compliance, and is in documentary compliance,
with the applicable provisions of Section 409A of the Code, the regulations
thereunder and other official guidance issued thereunder. Neither the Company
nor any Subsidiary has any obligation to any employee or other service provider
with respect to any Section 409A Plan that may be subject to any Tax under
Section 409A of the Code.



  

3.20

Employees and Labor Matters.



  

 

(a)

Schedule 3.20(a) of the Disclosure Schedules sets forth a complete and accurate
list of all employees of the Company and each Subsidiary showing (i) the
employee's name, employer, job title or description, location, salary level
(including any bonus, commission, deferred compensation or other remuneration
payable (other than any such arrangements under which payments are at the
discretion of the Company or the applicable Subsidiary)),(ii) any bonus,
commission or other remuneration other than salary paid during the Quarter
ending September 30, 2020 or paid or payable during the period from January 1,
2020 to the Closing Date and (iii) any wages, salary, bonus, commission or other
compensation due and owing or expected to be due and owing to each employee for
the calendar year ending December 31, 2020. Except as set forth on Schedule
3.20(a), no employee is a party to a written employment agreement or contract
with the Company and each is employed "at will". The Company and each Subsidiary
has paid in full to all of its employees or properly accrued in accordance with
GAAP all wages, salaries, commission, bonuses and other compensation due,
including overtime compensation, and there are no severance payments which are
or could become payable by the Company or any Subsidiary to any employees under
the terms of any written or, to the Knowledge of the Company, oral agreement, or
commitment or any Law, custom, trade or practice. Each such employee has entered
into the Company's or the applicable Subsidiary’s standard form of employee
non-disclosure, inventions and restrictive covenants agreement with the Company,
true and correct copies of which have been provided to Buyer.

 

 

 

 

(b)

Schedule 3.20(b) of the Disclosure Schedules contains a list of all independent
contractors (including consultants) currently engaged by the Company and each
Subsidiary, along with the position, date of retention and rate of remuneration,
most recent increase (or decrease) in remuneration and amount thereof, for each
such Person. All of such independent contractors are a party to a written
agreement or contract with the Company or applicable Subsidiary. Each such
independent contractor has entered into customary covenants regarding
confidentiality, non-competition and assignment of inventions and copyrights in
such Person's agreement with the Company or the applicable Subsidiary, true and
correct copies of which have been provided to Buyer. Each independent contractor
is terminable on fewer than thirty (30) days' notice, without any obligation of
the Company or such Subsidiary to pay severance or a termination fee.



  

  17



 



  

 

(c)

Neither the Company nor any Subsidiary is, nor have any of them been a party to
any collective bargaining agreement or other Contract with any group of
employees or any labor organization or other Representative of any of employees
of the Company or such Subsidiary, and to the Knowledge of the Company, there
are and have been no activities or proceedings of any labor union or other party
to organize or represent any employees of the Company or any Subsidiary. Except
as set forth on Schedule 3.20(c) of the Disclosure Schedules: (i) the Company
and each Subsidiary is and has been in compliance with all employment Contracts
and all applicable Laws and Orders respecting employment and employment
practices, terms and conditions of employment and wages and hours, including any
respecting employment discrimination and occupational safety and health
requirements, and is not and has not been engaged in any unfair labor practice;
(ii) there is no labor strike, dispute, slowdown or stoppage actually pending
or, to the Knowledge of the Company, threatened against or directly affecting
the Company or any Subsidiary; (iii) neither the Company nor any Subsidiary has
experienced any work stoppage or other labor difficulty; (iv) neither the
Company nor any Subsidiary is delinquent in payments to any of their respective
employees for any wages, salaries, commissions, bonuses or other direct
compensation for any services performed by them or amounts required to be
reimbursed to such employees; (v) there are no pending or, to the Knowledge of
the Company, threatened unfair or discriminatory employment practice charges
relating to the Company or any Subsidiary pending before any Governmental
Authority; (vi) there are no wrongful discharge claims nor any other type of
Actions brought by or on behalf of any past or present employees of the Company
or any Subsidiary pending or, to the Knowledge of the Company, threatened
against the Company or such Subsidiary; and (vii) upon termination of the
employment of any employee, none of the Company, each Subsidiary nor Buyer will
by reason of anything done prior to the Closing be liable to any of said
employees for vacation pay, severance pay, wrongful termination damages or any
other payments (other than any applicable obligations of the Company or the
applicable Subsidiary to pay accrued vacation pay and accrued sick pay to its
terminated employees in accordance with applicable Laws and Orders). The Company
and each Subsidiary has complied with all applicable Laws and Orders relating to
the payment and withholding of Taxes and statutory deductions and has timely
withheld from employee wages and paid over to the proper Governmental
Authorities all amounts required to be so withheld and paid over for all periods
under all such Laws and Orders. Neither the Company nor any Subsidiary has
incurred any Liability under any federal, provincial, state, local or foreign
plant closing and severance laws or regulations. All of the Company’s and each
of its Subsidiaries’ past employees were, and all current employees are,
authorized to work in the United States. A Form I-9 has been properly completed
and retained with respect to each employee or former employee as required by
applicable Laws.



  

3.21

Intellectual Property.



  

 

(a)

Schedule 3.2l(a) of the Disclosure Schedules sets forth (i) a true and complete
list of all registrations of Intellectual Property (and applications therefor)
owned or licensed by the Company or any Subsidiary or otherwise used or held for
use by the Company or any Subsidiary in which the Company or such Subsidiary is
the owner, applicant or assignee, specifying as to each item, as applicable: (A)
the nature of the item, including the title, (B) the owner of the item, (C) the
jurisdictions in which the item is issued or registered or in which an
application for issuance or registration has been filed and the status of each
such application and (D) the issuance, registration or application numbers and
dates, and (ii) a summary of all unregistered material Intellectual Property
that is owned by the Company and each Subsidiary. Except as set forth on
Schedule 3.21(a) of the Disclosure Schedules, all registered Owned IP has been
duly registered with, filed in, issued by or applied for with, as the case may
be, the United States Patent and Trademark Office or such other appropriate
filing offices, domestic or foreign, and all such registrations, filings,
issuances, applications and other actions remain valid, in full force and
effect, and are current, not abandoned, and not expired.



   

  18



 



 

 

(b)

Schedule 3.21(b) of the Disclosure Schedules sets forth a true and complete list
of all Software developed in whole or in part by or on behalf of the Company or
any Subsidiary, including such developed Software and databases that are
operated or used by the Company or such Subsidiary on one or more of its
websites or used by the Company or such Subsidiary or otherwise material to the
Business of the Company (collectively, "Company Software"). Except for "Shrink
Wrap", "Click Wrap'', "off-the-shelf", or other unmodified commercially
available Software, including Software or platform as a service, that is
generally available to the public ("Shrink Wrap Software"), the Company Software
is the only Software that is used or held for use by or otherwise material to
the Business of the Company. The Company or the applicable Subsidiary has the
right to use all Software development tools, processing tools, library
functions, compilers and other third-party Software, source code, object code
and documentation that is material to the Business of the Company or that is
required to operate or modify the Company Software. Except as set forth on
Schedule 3.21(b) of the Disclosure Schedules, neither the Company nor any
Subsidiary has embedded any Software code in the Company Software or the
Licensed Company IP that (i) contains, or is derived in any manner (in whole or
in part) from, any software that is distributed as free software, open source
software, shareware (e.g., Linux), or similar licensing or distribution models;
or (ii) is subject to any agreement with terms requiring that such software code
be disclosed, distributed or licensed for the purpose of making derivative
works, and/or redistributable.

 

 

 

 

(c)

Schedule 3.21(c) of the Disclosure Schedules sets forth a true and complete list
of all licenses, sublicenses and other agreements involving payments or receipts
in excess of $50,000 in any twelve (12) month period related to the creation,
licensing or ownership of material Intellectual Property and Company Software to
which the Company or any Subsidiary is a party or otherwise bound (other than
licenses, sublicenses or other agreements for Shrink Wrap Software and other
Contracts that tangentially relate to Intellectual Property such as Contracts
that contain general business terms such as confidentiality provisions),
including agreements with major Internet service providers and major Internet
portals, in each case which are valid and used or held for use by or otherwise
material to the Business of the Company (the Intellectual Property subject to
such agreements, collectively, "Licensed Company IP”). The Seller or the Company
have made available to Buyer correct and complete copies of all such Contracts.

 

 

 

 

(d)

The ownership and use by the Company or any applicable Subsidiary in the
Ordinary Course of Business of the Owned IP and, to the Knowledge of the Company
and Seller, the Company Software and Licensed Company IP do not infringe upon or
misappropriate the valid Intellectual Property rights of any third party. The
Company or the applicable Subsidiary is the owner of the entire and unencumbered
right, title and interest in and to each item of Owned IP and Company Software,
and the Company or such Subsidiary is entitled to use, and are using in their
businesses, the Owned IP, Company Software and, to the Knowledge of the Company
and Seller, Licensed Company IP in the Ordinary Course of Business.

 

 

 

 

(e)

The Owned IP, Company Software and the Licensed Company IP include all of the
material Intellectual Property used in the ordinary day-to-day conduct of the
Business of the Company except for Shrink Wrap Software, and there are no other
items of intellectual Property that are material to such ordinary day-to-day
conduct of business. Each of the Owned IP, Company Software and, to the
Knowledge of the Company and Seller, the Licensed Company IP, is subsisting,
valid and enforceable, and has not been adjudged invalid or unenforceable in
whole or in part.



  

  19



 



  

 

(f)

No Actions are pending or, to the Knowledge of the Company and Seller,
threatened against, and no Orders are binding upon, the Company or any
Subsidiary: (i) based upon or challenging or seeking to deny or restrict the use
by the Company or such Subsidiary of any Owned IP, Company Software or Licensed
Company IP; (ii) alleging that the products or services provided by, or the
processes used by, the Company or any Subsidiary infringe upon or misappropriate
any Intellectual Property right or Software of any third party; (iii) alleging
that any Intellectual Property licensed to the Company or any Subsidiary under
the Licensed Company IP infringes upon any Intellectual Property right or
Software of any third party or is being licensed or sublicensed to the Company
or such Subsidiary in conflict with the terms of any license or other agreement;
or (iv) challenging the Company's or such Subsidiary’s ownership of the Owned
IP, Company Software or use of any Licensed Company IP. To the Knowledge of the
Company and Seller, no Person is engaged in any activity that infringes upon the
Owned IP, the Licensed Company IP or Company Software. Neither the Company nor
and Subsidiary has granted any license or other right currently outstanding to
any third party with respect to the Owned IP, Licensed Company IP or Company
Software, except for those licenses included in agreements with clients or
customers. The consummation of the transactions contemplated by this Agreement
and the other Transaction Documents will not result in the termination or
impairment of any of the Owned IP, Licensed Company IP or Company Software,
except in the event of any failure to obtain a consent listed on Section 3.6(b)
of the Disclosure Schedules.

 

 

 

 

(g)

The Seller and the Company have made available to Buyer correct and complete
copies of all material agreements, documents, licenses, royalty agreements or
other Contracts relating to Owned IP and Company Software and licenses and
sublicenses of the Licensed Company IP to which the Company or any Subsidiary is
a party or otherwise bound. With respect to each such Contract: (i) such
Contract is valid and binding on the Company or such Subsidiary and the other
parties thereto, and in full force and effect and, together with the related
invoices, represents the entire agreement between the respective licensor and
licensee with respect to the subject matter of such license or sublicense; (ii)
assuming the receipt of the consents and approvals referred to in Schedule
3.6(b) of the Disclosure Schedules, such Contract will not cease to be valid and
binding and in full force and effect on terms identical to those currently in
effect as a result of the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents, nor will the consummation of the
transactions contemplated hereby or thereby constitute a breach or default under
such Contract or otherwise give the licensor or sub licensor a right to
terminate such Contract; (iii) the Company has not (A) received any written
notice of termination or cancellation under such Contract, (B) received any
written notice of a breach or default under such Contract, which breach has not
been cured, or (C) granted to any other third party any rights, adverse or
otherwise, under such Contract that would constitute a breach of such Contract;
and (iv) neither the Company nor any Subsidiary is, and, to the Knowledge of the
Company and Seller, no other party to such Contract is, in breach or default in
any material respect under such Contract, and no event has occurred that, with
notice or lapse of time, would constitute such a breach or default or permit
termination, modification or acceleration under such Contract.

 

 

 

 

(h)

The Company and each Subsidiary has taken commercially reasonable steps to
maintain the confidentiality of its Trade Secrets and other confidential
Intellectual Property and (i) there has been no misappropriation of any Trade
Secrets or other material confidential Intellectual Property of the Company or
any Subsidiary by any current or former employee, independent contractor or
agent of the Company or such Subsidiary, or to the Knowledge of the Company, by
any other Person; (ii) no Seller or current or former employee, independent
contractor or agent of the Company or any Subsidiary has misappropriated any
trade secrets of any other Person in the course of his, her or its performance
as an employee, independent contractor or agent of the Company or such
Subsidiary or has any claim to any of the Intellectual Property of the Company
or any Subsidiary; and (iii) no Seller, or, to the Knowledge of the Company or
Seller, current or former employee, independent contractor or agent of the
Company or any Subsidiary is in material default or breach of any term of any
employment agreement, non-disclosure agreement, assignment of invention
agreement, work-for-hire agreement, non-compete obligation or similar agreement
or contract relating in any way to the protection, ownership, development, use
or transfer of Intellectual Property. All Owned IP and Company Software was
developed by the Company's or the applicable Subsidiary’s own agents, equity
holders, managers, officers, employees or consultants and is owned by or has
properly been assigned to the Company or such Subsidiary, in each case free and
clear of any and all Liens.



  

  20



 



  

 

(i)

The Company, each Subsidiary and their respective Representatives acting on
their behalf are in compliance in all material respects with all applicable
legal requirements relating to the use, collection, storage, disclosure,
dissemination, transmission, or transfer of any personally-identifiable
information or client-sensitive information retained by or on behalf of the
Company or any Subsidiary or collected by or on behalf of the Company or any
Subsidiary (or by any Person having authorized access to the records of the
Company or such Subsidiary). The Company and each Subsidiary maintains its
computer systems and related data in all material respects so that their
business can recover within a timeframe that adheres to general industry
standards from any interruption in system service that is the result of forces
beyond the Company's or such Subsidiary’s control, including natural disasters,
power outages and malicious attacks. There have been no material security
breaches in the information technology systems used by the Company or any
Subsidiary.



  

3.22

Insurance. The Company and each Subsidiary has maintained over the past three
(3) years and now maintains insurance in amounts sufficient for the Business,
operations and assets and in such amounts and covering such risks as are usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company or such Subsidiary operates.
Schedule 3.22 of the Disclosure Schedules lists all insurance policies (by
policy number, insurer, location of property insured, annual premium, premium
payment dates, expiration date, type (i.e., "claims made" or an "occurrences"
policy), amount and scope of coverage) held by the Company and each Subsidiary
relating to the Company, such Subsidiary or such Subsidiary or the Business,
assets, properties, directors, officers or employees of the Company or such
Subsidiary, copies of which have been provided to Buyer. Each such insurance
policy (i) is legal, valid, binding, enforceable and in full force and effect as
of the Closing and (ii) will continue to be legal, valid, binding, enforceable,
and in full force and effect on identical terms immediately following the
Closing. Neither the Company nor any Subsidiary is in default with respect to
its obligations under any insurance policy, nor has the Company or any
Subsidiary ever been denied insurance coverage for any reason. Neither the
Company nor any Subsidiary has any self-insurance or co-insurance programs. In
the three (3) year period ending on the date hereof, none of the Company or any
Subsidiary has received any written or, to the Knowledge of the Company, oral
notice from, or on behalf of, any insurance carrier relating to or involving any
adverse change or any change other than in the Ordinary Course of Business, in
the conditions of insurance, any refusal to issue an insurance policy or
non-renewal of a policy, or requiring or suggesting material alteration of the
Company's or any Subsidiary’s assets, purchase of additional equipment or
material modification of the Company's or such Subsidiary’s methods of doing
business. Neither the Company nor any Subsidiary has made any claim against an
insurance policy as to which the insurer is denying coverage. Schedule 3.22 of
the Disclosure Schedules identifies each individual insurance claim made by the
Company or any Subsidiary since January 1, 2020. The Company has reported to its
insurers all Actions and pending circumstances that would reasonably be expected
to result in an Action, except where such failure to report such an Action would
not be reasonably likely to be material to the Company or any Subsidiary. To the
Knowledge of the Company, no event has occurred, and no condition or
circumstance exists, that would reasonably be expected to (with or without
notice or lapse of time) give rise to or serve as a basis for the denial of any
such insurance claim.

 

 

3.23

Transactions with Related Persons. Except as set forth on Schedule 3.23 of the
Disclosure Schedules neither Seller nor any of its Affiliates, nor any officer,
director, manager, employee, trustee or beneficiary of the Company or any
Affiliate of Seller, nor any immediate family member of any of the foregoing
(whether directly or indirectly through an Affiliate of such Person) (each of
the foregoing, a "Related Person") is presently, or in the past three (3) years
has been, a party to any transaction with the Company or any Subsidiary,
including any Contract or other arrangement (a) providing for the furnishing of
services by (other than as officers, directors or employees of the Company or a
Subsidiary), (b) providing for the rental of real or personal property from or
(c) otherwise requiring payments to (other than for services or expenses as
directors, officers or employees of the Company or any Subsidiary in the
Ordinary Course of Business) any Related Person or any Person in which any
Related Person has an interest as an owner, officer, manager, director, trustee
or partner or in which any Related Person has any direct or indirect interest.
Except as set forth on Schedule 3.23 of the Disclosure Schedules, neither the
Company nor any Subsidiary has any outstanding Contract or other arrangement or
commitment with any Related Person, and no Related Person owns any real or
personal property, or right, tangible or intangible (including Intellectual
Property) which is used in the Business of the Company. The Company's assets do
not include any receivable or other obligation from a Related Person, and the
Liabilities of the Company do not include any payable or other obligation or
commitment to any Related Person. Schedule 3.23 of the Disclosure Schedules
specifically identifies all Contracts, arrangements or commitments set forth on
Schedule 3.23 of the Disclosure Schedules that cannot be terminated upon sixty
(60) days' notice by the Company party thereto without cost or penalty.



  

  21



 



  

3.24

Bank Accounts. Schedule 3.24 of the Disclosure Schedules lists the names and
locations of all banks and other financial institutions with which the Company
and each Subsidiary maintains an account (or at which an account is maintained
to which the Company or any Subsidiary has access as to which deposits are made
on behalf of the Company or any Subsidiary) (each, a “Bank Account”), in each
case listing the type of Bank Account, the Bank Account number therefor, and the
names of all Persons authorized to draw thereupon or have access thereto and
lists the locations of all safe subject to any restriction or limitation as to
withdrawal.

 

 

3.25

Suppliers and Customers; Products. Schedule 3.25 of the Disclosure Schedules
lists for each of (i) the period from January 1, 2020 through September 30,
2020, the ten (10) largest suppliers of goods or services by dollar volume paid
(the "Top Suppliers") and the ten (10) largest customers of the Company and each
Subsidiary by dollar volume received (the "Top Customers"). The relationships of
the Company and its Subsidiaries with such suppliers and customers are good
commercial working relationships and (i) no Top Supplier or Top Customer within
the last twelve (12) months has threatened to cancel or otherwise terminate, or,
to the Knowledge of the Company, intends to cancel or otherwise terminate, any
relationships of such Person with the Company or any Subsidiary, (ii) no Top
Supplier or Top Customer has during the last twelve (12)months decreased
materially or, to the Knowledge of the Company, (A) threatened to stop, decrease
or limit materially, (B) intends to modify materially its relationships with the
Company or any Subsidiary or (C) intends to stop, decrease or limit materially
its products or services to the Company or any Subsidiary or its usage or
purchase of the products or services of the Company or any Subsidiary, (iii) to
the Knowledge of the Company, no Top Supplier or Top Customer intends to refuse
to pay any amount due to the Company or any Subsidiary or seek to exercise any
remedy against the Company or any Subsidiary, (iv) neither the Company nor any
Subsidiary has within the past year been engaged in any material dispute with
any Top Supplier or Top Customer, (v) no Top Customer has indicated that it
desires or intends to effect a change in the Contract that would reduce the
profit margin that the Company or the applicable Subsidiary is expected to
achieve in such Contract or otherwise change the material terms of such Contract
or change the type of Contract by which such customer purchases good and/or
services from the Company or the applicable Subsidiary, and (vi) to the
Knowledge of the Company, the acquisition by Buyer of the Purchased Shares and
the consummation of the transactions contemplated by this Agreement and the
Ancillary Documents will not affect the relationship of the Company or any
Subsidiary with any Top Supplier or Top Customer. The Company and each of its
Subsidiaries provides services and has never sold, licensed or distributed any
product to any Person.

 

 

3.26

Ethical Practices; FCPA. None of the Company, any of its Subsidiaries nor Seller
has offered or given, and none of their respective Representatives has offered
or given on the behalf of the Company, any Subsidiary or Seller, anything of
value, including “facilitating payments,” to: (i) any official or employee of a
Governmental Authority, any political party or official thereof, any candidate
for political office or other Person; or (ii) any Person while knowing or being
aware of a high probability that all or a portion of such money or thing of
value may be offered, given or promised, directly or indirectly, to any official
or employee of a Governmental Authority, political party or official thereof,
candidate for political office or other Person: (a) for the purpose of
influencing any action or decision of such Person, in his, her or its official
capacity, including a decision to fail to perform his, her or its official
function; (b) for the purpose of inducing such Person to use his, her or its
influence with any government or instrumentality thereof to affect or influence
any act or decision of such government or instrumentality ; (c) for the purpose
of securing any improper advantage; in the case of each of clauses (a), (b) and
(c), in order to assist the Company, any Subsidiary or Seller in obtaining or
retaining business for or with, or directing business to, any Person; or (d)
where such payment would constitute a bribe, kickback or illegal or improper
payment. Neither the Company, each of its Subsidiaries, Seller nor any of their
Representatives has violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any Law of similar effect, and the
Company and each Subsidiary has made all payments to third parties by check
mailed to each such third party's principal place of business, by wire transfer
to a bank located in the same jurisdiction as each such party's principal place
of business or via credit card. All transactions have been and are properly and
accurately recorded on the books and records of the Company or the applicable
Subsidiary, and each document upon which entries in the Company's books and
records are based has been and is complete and accurate in all respects.



  

  22



 



  

3.27

Disclosure. No representations or warranties by Seller or the Company in this
Agreement or any Ancillary Document contains any untrue statement of material
fact or omits to state, when read in conjunction with all of the information
contained in this Agreement (including the Disclosure Schedules) and the
Ancillary Documents, any fact necessary in order to make the statements herein
or therein not materially misleading.

 

 

3.28

No Brokers. None of the Seller, the Company, any of its Subsidiaries nor any of
their respective Representatives on their behalf, has employed any broker,
finder or investment banker or incurred any liability for any brokerage fees,
commissions, finders' fees or similar fees in connection with the transactions
contemplated by this Agreement.

 

 

3.29

Sexual Harassment. Since Inception, (i) no allegations of sexual harassment have
been made against any officer or employee of the Company or any Subsidiary or
the Seller, and (ii) none of the Company, any Subsidiary nor Seller has entered
into any settlement agreements related to allegations of sexual harassment or
misconduct by an officer or employee of the Company or any Subsidiary or the
Seller.



 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller, as of the date hereof and as of the
Closing Date, the following matters:

 

4.1

Organization and Qualification. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Buyer is
duly qualified or licensed to do business as a foreign corporation and is in
good standing in each jurisdiction where such qualification or license is
required, except where the failure to be so qualified or be so licensed would
not have a material adverse effect on the ability of Buyer to consummate the
transactions contemplated by, and discharge its obligations under, this
Agreement and the Ancillary Documents to which Buyer is a party (a "Buyer
Material Adverse Effect").

 

 

4.2

Authorization and Binding Effect; Corporate Documentation. Buyer has full power
and authority to enter into this Agreement and the Ancillary Documents to which
it is or is required to be a party and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Ancillary Documents to which Buyer is a party and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of Buyer. This Agreement has been
duly executed and delivered by Buyer. This Agreement and each Ancillary Document
to which Buyer is a party constitutes a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as the
enforceability thereof may be limited by (i) the bankruptcy, insolvency,
reorganization, receivership, conservatorship, moratorium or other Laws
affecting or relating to the rights of creditors generally, or (ii) the rules
governing the availability of specific performance, injunctive relief or other
equitable remedies and general principles of equity, regardless of whether
considered in an Action in equity or at Law.



  

  23



 



  

4.3

Non-Contravention; Approvals and Consents.



  

 

(a)

Neither the execution and delivery of this Agreement or any Ancillary Document
by Buyer, nor the consummation of the transactions contemplated hereby or
thereby, will violate or conflict with or (with or without notice or the passage
of time or both) constitute a breach or default under (a) any provision of the
Governing Documents of Buyer, (b) any Law or Order to which Buyer or any of its
business or assets are bound or subject or (c) any Contract or Permit to which
Buyer is a party or by which Buyer or any of its properties may be bound or
affected, other than, in the cases of clauses (a) through (c), such violations
and conflicts which  would  not reasonably be expected to have a Buyer Material
Adverse Effect.

 

 

 

 

(b)

No consents or approvals of or filings or registrations with any Governmental
Authority or, of or with any Person, are necessary in connection with (A) the
execution and delivery by Buyer of this Agreement or any Ancillary Documents to
which it is a party or (B) the consummation by Buyer of the transactions
contemplated hereby and thereby.



 

4.4

Brokers. The Buyer has employed an investment banker and incurred a 5% prorate
commission of the purchase price consideration paid in connection with the
transactions contemplated by this Agreement.

 

 

4.5

Litigation. There is no Action pending or, to the Knowledge of Buyer, threatened
, nor any Order of any Governmental Authority is outstanding, against or
involving Buyer or any of its officers, directors, stockholders, properties,
assets or businesses, whether at law or in equity, before or by any Governmental
Authority, which would reasonably be expected to have a Buyer Material Adverse
Effect.

 

 

4.6

No Other Representations and Warranties. Except for the representations and
warranties contained in this Agreement or the Ancillary Documents, Buyer make no
express or implied representations or warranties, and hereby disclaim any other
representations and warranties, whether made orally or in writing, by or on
behalf of Buyer by any Person.



 

ARTICLE V.

OTHER AGREEMENTS

 

5.1

Commercially Reasonable Efforts; Further Assurances. Buyer and the Seller shall,
and Seller shall cause the Company and its Subsidiaries to, cooperate and use
their respective commercially reasonable efforts to take, or cause to be taken,
all appropriate action, to consummate and make effective the transactions
contemplated under this Agreement and the Ancillary Documents as are necessary
to fulfill the conditions to consummation of the transactions contemplated
hereby as set forth in Section 2.3 and Section 2.4. In the event that at any
time after the Closing any further action is reasonably necessary to carry out
the purposes of this Agreement, each of the parties will take such further
action (including the execution and delivery of such further instruments and
documents) as the other parties may reasonably request, at the sole cost and
expense of the requesting party (unless otherwise specified herein or unless
such requesting party is entitled to indemnification therefor under Article VI
in which case, the costs and expense will be borne by the parties as set forth
in Article V). Seller acknowledges and agrees that from and after the Closing,
Buyer will be entitled to possession of, and Seller will provide to Buyer, all
documents, books, records (including Tax records), agreements, corporate minute
books and financial data of any sort relating to the Company.



  

  24



 



  

5.2

Confidentiality. Seller will, and will cause its Representatives to: (a) treat
and hold in strict confidence any Confidential Information of Buyer, and will
not use for any purpose (except in furtherance of their authorized duties on
behalf of Buyer, the Company or their respective Affiliates), nor directly or
indirectly disclose, distribute, publish, disseminate or otherwise make
available to any third party any of the Confidential Information without Buyer's
prior written consent; (b) in the event that Seller becomes legally compelled to
disclose any Confidential Information, to provide Buyer with prompt written
notice of such requirement so that Buyer or the Company or their respective
Affiliates may seek a protective order or other remedy or so that Buyer may
waive compliance with this Section 5.2; (c) in the event that such protective
order or other remedy is not obtained, or Buyer waives compliance with this
Section 5.2, to furnish only that portion of such Confidential Information which
is legally required to be provided as advised in writing by outside counsel and
to exercise their commercially reasonable efforts to obtain assurances that
confidential treatment will be accorded such Confidential Information; and (d)
to promptly furnish to Buyer any and all copies (in whatever form or medium) of
all such Confidential Information and to destroy any and all additional copies
of such Confidential Information and any analyses, compilations, studies or
other documents prepared , in whole or in part, on the basis thereof.

 

 

5.3

Publicity. No party hereto shall , and each shall cause their respective
Representatives not to, disclose, make or issue, any statement or announcement
concerning this Agreement or the Ancillary Documents or the transactions
contemplated hereby or thereby (including the terms, conditions, status or other
facts with respect thereto) to any third parties (other than its Representatives
who need to know such information in connection with carrying out or
facilitating the transactions contemplated hereby) without the prior written
consent of the other parties (such consent not to be unreasonably withheld ,
delayed or conditioned), except (i) in the case of the Company or the Seller, as
required by applicable Law after conferring with the other parties concerning
the timing and content of such required disclosure, and (ii) in the case of
Buyer, as may be required of Buyer or its Affiliates by applicable Law
(including any SEC position) or securities listing or trading requirement.

 

 

5.4

Litigation Support. Following the Closing, in the event that and for so long as
any party is actively contesting or defending against any third party or
Governmental Authority Action in connection with any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction that existing on or prior to the
Closing Date involving the Company or any Subsidiary, each of the other parties
will (i) reasonably cooperate with the contesting or defending party and its
counsel in the contest or defense,(ii) make available its personnel at
reasonable times and upon reasonable notice and (iii) provide (A) such testimony
and (B) access to its non-privileged books and records as may be reasonably
requested in connection with the contest or defense, at the sole cost and
expense of the contesting or defending party (unless such contesting or
defending party is entitled to indemnification therefor under Article VI in
which case, the costs and expense will be borne by the parties as set forth in
Article VI).



  

  25



 



  

5.5

Agreement Regarding Intellectual Property. Seller acknowledges and agrees that
all writings, works of authorship, technology, inventions, discoveries, ideas
and other work product of any nature whatsoever, embodied or stored in any
tangible media known or later developed, that were or are created, prepared,
produced, authored, edited, amended, conceived or reduced to practice by Seller
or jointly with others and relating in any way to past, present or contemplated
(on or before the Closing) Business, research or development of the Company or
any Subsidiary, and all printed, physical and electronic copies, all
improvements, rights and claims related to the foregoing, and other tangible
embodiments thereof (collectively, "Work Product"), as well as any and all
rights in and to copyrights, trade secrets, trademarks and service marks (and
related goodwill), patents and other intellectual property rights existing or
therein arising in any jurisdiction throughout the world and all related rights
of priority under international conventions with respect thereto, including all
pending and future applications and registrations therefor, and continuations,
divisions, continuations-in-part, reissues, extensions and renewals thereof
(collectively, "Intellectual Property Rights"), shall be the sole and exclusive
property of the Company. Seller acknowledges that all of the Work Product
consisting of copyrightable subject matter is "work made for hire" as defined in
the Copyright Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore
owned by the Company. To the extent that the foregoing does not apply, such
Seller hereby irrevocably and forever assigns, conveys, and grants to the
Company, for no additional consideration, such Seller's entire right, title and
interest in and to all Work Product and Intellectual Property Rights therein,
including the right to sue, counterclaim and recover for all past, present and
future infringement, misappropriation or dilution thereof, and all rights
corresponding thereto throughout the world. With respect to the copyrights
assigned to the Company under this Section 5.5, each Seller hereby irrevocably
waives in favor of the Company, to the extent permitted by applicable law, any
and all claims such Seller may now or hereafter have in any jurisdiction to all
rights of paternity or attribution, integrity, disclosure and withdrawal and any
other rights that may be known as or akin to "moral rights" in relation to all
Work Product, Intellectual Property Rights, or other works of authorship to
which the assigned copyrights apply. Seller agrees to reasonably cooperate with
the Company to (i) apply for, obtain, perfect and transfer to the Company the
Work Product as well as all Intellectual Property Rights in the Work Product in
any jurisdiction in the world; and (ii) maintain, protect and enforce the same,
including, without limitation, executing and delivering to the Company any and
all applications, oaths, declarations, affidavits, waivers, assignments and
other documents and instruments as shall be requested by the Company at its sole
cost and expense. Each Seller hereby irrevocably grants the Company a power of
attorney to execute and deliver any such documents on behalf of such Seller to
do all other lawfully permitted acts to transfer the Work Product to the Company
and further the transfer, issuance, prosecution and maintenance of all
Intellectual Property Rights therein anywhere in the world, to the full extent
permitted by law, if Seller does not promptly cooperate with the Company's or
Buyer's valid request. The power of attorney is coupled with an interest and
shall not be affected by a Seller's subsequent dissolution, bankruptcy,
reorganization or incapacity.

 

 

5.6

Release and Covenant Not to Sue. Effective as of the Closing, Seller and its
Affiliates hereby release and discharge the Company and each of its Subsidiaries
from and against any and all Actions, obligations, agreements, debts and
Liabilities whatsoever, whether known or unknown, both at law and in equity,
which Seller or any of its Affiliates now has, has ever had or may hereafter
have against the Company or any Subsidiary arising on or prior to the Closing
Date or on account of or arising out of any matter occurring on or prior to the
Closing Date, including any rights to indemnification or reimbursement from the
Company or any Subsidiary, whether pursuant to its Governing Documents, Contract
or otherwise, and whether or not relating to claims pending on, or asserted
after, the Closing Date. From and after the Closing, Seller and its Affiliates
hereby irrevocably covenant to refrain from, directly or indirectly, asserting
any Action, or commencing or causing to be commenced, any Action of any kind
against the Company, its Subsidiaries or its Affiliates, based upon any matter
purported to be released hereby.



  

  26



 



  

5.7

Tax Matters.



  

 

(a)

Seller will prepare or cause to be prepared and file or cause to be filed all
Tax Returns for the Company and its Subsidiaries for all periods ending on or
prior to the Closing Date which are required to be filed after the Closing Date.
Any Tax Returns filed pursuant to this Section 5.7(a) must be consistent with
the prior Tax Returns of the Company and such Subsidiaries unless otherwise
required by applicable Laws. No later than twenty (20) days prior to filing,
Seller will deliver to Buyer and/or its Representatives all such Tax Returns and
any related work papers and will permit Buyer to review and comment on each such
Tax Return and will make such revisions to such Tax Returns as are reasonably
requested by Buyer. Seller will timely pay to the appropriate Taxing Authority
any Taxes of the Company with respect to such periods.

 

 

 

 

(b)

To the extent that any Tax Returns of the Company or any Subsidiary relate to
any Tax periods which begin on or before the Closing Date and end after the
Closing Date, Buyer will prepare or cause to be prepared in a manner consistent
with the prior Tax Returns of the Company or such Subsidiary otherwise required
by applicable Laws and file or cause to be filed any such Tax Returns. Buyer
will permit Seller to review and comment on each such Tax Return described in
the preceding sentence at least twenty (20) days prior to filing such Tax
Returns and will make such revisions to such Tax Returns as are reasonably
requested by Seller unless otherwise required by applicable Law.

 

 

 

 

(c)

For purposes of this Agreement, in the case of any Taxes that are imposed on a
periodic basis and are payable for a taxable period that includes but does not
end on the Closing Date, the portion of such Tax which relates to the portion of
such taxable period ending on the Closing Date will (i) in the case of any Taxes
other than Taxes based upon or related to income or receipts, be deemed to be
the amount of such Tax for the entire taxable period multiplied by a fraction
(A) the numerator of which is the number of days in the taxable period ending on
the Closing Date and (B) the denominator of which is the number of days in the
entire taxable period, and (ii) in the case of any Tax based upon or related to
income or receipts be deemed equal to the amount which would be payable if the
relevant taxable period ended on the Closing Date. Any credits relating to a
taxable period that begins before and ends after the Closing Date will be taken
into account as though the relevant taxable period ended on the Closing Date.
All determinations necessary to give effect to the foregoing allocations will be
made in a manner consistent with GAAP and the prior practice of the Company
unless otherwise required by applicable Law.

 

 

 

 

(d)

All Tax sharing agreements or similar agreements with respect to or involving
the Company or any Subsidiary and any Person will be terminated as of the
Closing Date and, after the Closing Date, the Company and its Subsidiaries will
not be bound thereby or have any Liability thereunder.



  

  27



 



  

 

(e)

Seller will be responsible for any income or other Taxes payable by it in
connection with Seller’s disposition of the Purchased Shares. All Taxes imposed
in connection with the transfer of the Purchased Shares ("Transfer Taxes"),
whether such Taxes are assessed initially against Buyer, Seller or any of their
respective Affiliates, shall be borne and paid by Seller.



  

5.8

Pre-Closing Management of Company. The Company and the Seller hereby covenant
and agrees with Buyer that during the period from the date hereof to the Closing
(the “Interim Period“), except as otherwise contemplated by this Agreement or
agreed by Buyer, the Company and its Subsidiaries shall conduct the Business in
the Ordinary Course of Business and neither the Company nor any Subsidiary
shall, either directly or indirectly by amendment, merger, consolidation or
otherwise, do any of the following without the prior written consent of Buyer,
and any such act or transaction entered into without such consent shall be null
and void, and of no force or effect:



  

 

(i)

liquidate, dissolve or wind-up the business and affairs of the Company or any
Subsidiary, effect any merger or consolidation, or a merger or consolidation in
which the Company or any Subsidiary of the Company is a constituent party and
the Company issues shares of its capital stock or any Subsidiary issues any
equity interests, or any sale, lease, transfer or exclusive license or other
disposition, in a single transaction or series related transactions, by the
Company or any of its Subsidiaries, of all or substantially all of the assets of
the Company and its Subsidiaries taken as a whole, or consent to any of the
foregoing;

 

 

 

 

(ii)

amend, alter or repeal any provision of the Certificate of Incorporation or
Bylaws of the Company or of the constituting documents of any Subsidiary ;

 

 

 

 

(iii)

enter into, extend, modify, terminate or renew any material Contract, except in
the Ordinary Course of Business;

 

 

 

 

(iv)

purchase or redeem (or permit any subsidiary to purchase or redeem) or pay or
declare any dividend or make any distribution on, any shares of capital stock of
the Company or equity interests of any Subsidiary other than (i) dividends or
other distributions payable on the Common Stock of the Company solely in the
form of additional shares of its Common Stock and (ii) repurchases of stock from
former employees, officers, directors, consultants or other persons who
performed services for the Company or any Subsidiary in connection with the
cessation of such employment or service at no greater than the original purchase
price;

 

 

 

 

(v)

create, or authorize the creation of, or issue, or authorize the issuance of any
debt security or create any lien or security interest (except for purchase money
liens or statutory liens of landlords, mechanics, materialmen, workmen,
warehousemen and other similar persons arising or incurred in the Ordinary
Course of Business) or incur other indebtedness for borrowed money, including
but not limited to obligations and contingent obligations under guarantees, or
permit any subsidiary to take any such action with respect to any debt security
lien, security interest or other indebtedness for borrowed money, if the
aggregate indebtedness of the Company and its Subsidiaries for borrowed money in
respect of such action would be increased by $25,000 or more, other than
equipment leases, bank lines of credit or trade payables incurred in the
Ordinary Course of Business;



  

  28



 



  

 

(vi)

make any loans, advances or capital contributions to, or investments in, any
other Person exceeding $100,000 in the aggregate;

 

 

 

 

(vii)

cancel any debts or waive any claims or rights of substantial value (including
the cancellation, compromise, release or assignment of any Indebtedness owed to,
or claims held by, the Company;

 

 

 

 

(viii)

initiate, compromise or settle any Action, whether civil, criminal,
administrative, in law or at equity;

 

 

 

 

(ix)

increase or decrease the authorized number of directors constituting the Board
of Directors of the Company;

 

 

 

 

(x)

split, combine, reclassify or modify, or authorize any split, combination,
reclassification or modification of the terms of any capital stock of the
Company;

 

 

 

 

(xi)

sell, transfer or otherwise dispose of any of its assets not in the Ordinary
Course of Business having a sale price exceeding $100,000 in the aggregate;

 

 

 

 

(xii)

change the Business or enter into any business materially different from the
Business;

 

 

 

 

(xiii)

transfer or license material assets of the Company or any Subsidiary, including
any intellectual property rights (other than licenses of the Company's or any
Subsidiary’s logo and images in the Ordinary Course of Business);

 

 

 

 

(xiv)

enter into any transaction with any director, officer, employee or affiliate
(other than customary employment arrangements and benefit plans), or materially
increase the compensation of any employee, or approve or pay any bonus exceeding
$10,000, or enter into any severance arrangement; or

 

 

 

 

(xv)

enter into any Contract or commit or agree (whether or not such Contract,
commitment or agreement is legally binding) to take any of the aforementioned
actions.



  

5.9

Access to Information. During the Interim Period, the Company will, and Seller
will cause the Company to, cooperate with, and provide Buyer and its
Representatives, during normal business hours, with customary access to the
records, Contracts, and assets of the Company and its Subsidiaries, and to the
suppliers, customers, officers and employees of the Company and its
Subsidiaries, and furnish to the Buyer and its Representatives information with
respect to the Company and its Subsidiaries as Buyer or its Representatives may
reasonably request; provided, however, that the provision of such access will
not be required to the extent that the provision of such access would, in the
parties' reasonable determination: (i) unreasonably disrupt the normal Business
operations of the Company; (ii) cause significant competitive harm to Seller,
the Company and their respective businesses if the transactions contemplated by
this Agreement are not consummated; (iii) violate any attorney-client privilege
of the Company or any Subsidiary; or (iv) contravene any applicable Law,
fiduciary duty or binding agreement the Company entered into prior to the date
of this Agreement.



  

  29



 



  

5.10

Exclusivity. From the date of this Agreement until the earlier of either (i) the
Closing or (ii) the termination of this Agreement, none of Seller, its
Affiliates nor the Company or any of its Subsidiaries will directly or
indirectly through their respective Representatives, solicit, initiate or
knowingly encourage any proposals or officers from, or participate in any
negotiations with, or enter into any Contract with, or provide or make available
any information to, any Person other than the Buyer, its Affiliates and
Representatives and possible sources of financing, relating to any proposal or
offer involving a sale or disposition of any equity interest in the Company or
any Subsidiary (whether by direct or indirect sale, merger, consolidation,
recapitalization, reorganization or otherwise) or any sale or disposition of any
material assets of the Company or any Subsidiary, other than in the Ordinary
Course of Business or as otherwise expressly permitted or contemplated by other
provisions of this Agreement.

 

 

5.11

Additional Covenants of Seller. As a material inducement for the agreement of
Buyer to enter into this Agreement, and as additional consideration therefor,
Seller covenants and agrees with Buyer as follows:



  

 

(a)

For a period of three (3) years commencing on the Closing Date, neither Seller
nor any Affiliate of Seller shall, directly or indirectly, participate or engage
anywhere in North America in any manner in a Competitive Business, including
through the control of an entity that, directly or indirectly, is primarily
engaged in a Competitive Business.

 

 

 

 

(b)

For a period of three (3) years commencing on the Closing Date, neither Seller
nor any Affiliate of Seller shall, directly or indirectly, (i) solicit the trade
of, trade with, or provide any services to or conduct any other business or
transaction with, any Person that is a customer or client of the Company as of
the date hereof and as of the Closing Date (each, a "Company Client") for any
purpose relating to a Competitive Business or (ii) take any action to persuade
or attempt to persuade any Company Client to terminate, withdraw from or not to
purchase any services or products offered by the Company or any Subsidiary.

 

 

 

 

(c)

For a period of three (3) years commencing on the Closing Date, neither Seller
nor any Affiliate of Seller shall, directly or indirectly, take any action to
solicit, induce or otherwise offer employment to, or engage in discussions
regarding employment with, any person who is an employee, commissioned
salesperson or exclusive consultant of, or who performs similar services for,
the Company or any Subsidiary, or assist any third party with respect to any of
the foregoing, except pursuant to a general solicitation which is not directed
specifically to any such employees; provided, that nothing in this Section
5.11(c) shall prevent Seller or any of its Affiliates from hiring (i) any
employee whose employment has been terminated by the Company, any of its
Subsidiaries or Buyer, or has at least one year prior to the date of such
hiring, resigned from the Company or such Subsidiary, so long as no employment
discussions occurred prior to the time of such termination or resignation.

 

 

 

 

(d)

Seller agrees that the restrictions set forth in this Section 5.11 are tailored
to protect the legitimate interests of the parties and are reasonable. If,
however, at the time of enforcement of any of the provisions of this Section
5.11, a court holds that the restrictions stated therein are unreasonable under
the circumstances then existing or are otherwise illegal, invalid or
unenforceable in any respect by reason of its duration, definition of geographic
area or scope of activity, or any other reason, the parties hereto agree that
the maximum period, scope or geographical area reasonable or otherwise
enforceable under such circumstances shall be deemed automatically substituted
for the stated period, scope or area, but the validity, legality and
enforceability of such provision shall not in any way be affected or impaired
thereby in any other jurisdiction and the remainder of this Section 5.11 shall
remain in full force and effect.



  

  30



 



  

 

(e)

Seller agrees that in the event of any breach of its covenants or agreements
contained in this Section 5.11, Buyer may suffer substantial and irrevocable
damage which cannot be reasonably or adequately compensated in an action of law
and Buyer may not have an adequate remedy at law in such event and, therefore,
in addition to any other remedy Buyer may have at law or in equity in the event
of any such breach, Buyer shall be entitled to seek specific performance and
temporary, preliminary and permanent injunctive relief from any breach of any of
the covenants or agreements of this Agreement from any court of competent
jurisdiction without the necessity of proving the amount of any actual damages
to it resulting from such breach.

 

 

 

 

(f)

Notwithstanding anything set forth in this Section 5.11, nothing herein shall
prohibit Seller from investing in stock, bonds or other securities of any
publicly traded entity (but without otherwise participating in the business of
such entity) which engages in a Competitive Business; provided that such
investment in any class of securities of such entity does not exceed two percent
(2%) of the outstanding shares or principal amount of such class.



 

ARTICLE VI

INDEMNIFICATION

 

6.1

Survival. All representations and warranties of the Seller and Buyer contained
in this Agreement (including all Schedules, Exhibits and Annexes hereto and all
certificates, documents, instruments and undertakings furnished pursuant to this
Agreement) shall survive the Closing through and until the second (2nd)
anniversary of the Closing Date; provided, however, that (i) the representations
and warranties contained in Section 3.17 (Tax Matters), Section 3.18
(Environmental Matters) and Section 3.19 (Employee Benefits Plans) shall survive
until sixty (60) days after the expiration of the applicable statute of
limitations, and (ii) the representations and warranties contained in Section
3.1 (Organization and Qualification), Section 3.2 (Authorization and Binding
Effect; Corporate Documentation), Section 3.3 (Title to the Purchased Shares),
Section 3.4 (Capitalization), Section 3.5 (Subsidiaries), Section 3.27 (No
Brokers), Section 4.1 (Organization and Qualification), Section 4.2
(Authorization) and Section 4.4 (No Brokers) will survive indefinitely (such
representations and warranties in clauses (i) and (ii), collectively, the
"Special Reps"). For purposes of this Agreement, the "Survival Date" with
respect to any representation or warranty shall mean the date when such
representation or warranty shall survive in accordance with this Section 6.1. If
written notice of a claim for breach of any representation or warranty has been
given on or before the applicable Survival Date for such representation or
warranty, then the relevant representations and warranties shall survive as to
such claim, until the claim has been finally resolved. All covenants,
obligations and agreements of the parties contained in this Agreement (including
all Schedules, Exhibits and Annexes hereto and all certificates, documents,
instruments and undertakings furnished pursuant to this Agreement), including
any indemnification obligations, shall survive the Closing and continue until
fully performed in accordance with their terms. For the avoidance of doubt, a
claim for indemnification under any subsection of Section 6.2 or 6.3 other than
clauses (a) or (b) thereof may be made at any time.



  

  31



 



  

6.2

Indemnification by Seller. Except as otherwise limited by this Article VI,
Seller shall indemnify, defend and hold harmless Buyer and its Representatives
and any assignee, heir or successor thereof (collectively, the "Buyer
Indemnified Parties") from and against, and pay or reimburse the Buyer
Indemnified Parties for, any and all losses, Actions, Orders, Liabilities,
damages (including consequential damages), diminution in value, Taxes, interest,
penalties, Liens, amounts paid in settlement, costs and expenses (including
reasonable expenses of investigation and court costs and reasonable attorneys'
fees and expenses), (any of the foregoing, a "Loss" ) suffered or incurred by,
or imposed upon, any Buyer Indemnified Party arising in whole or in part out of
or resulting directly or indirectly from:(a) any inaccuracy in or breach of any
representation or warranty made by Seller in this Agreement (including all
Schedules, Exhibits and Annexes hereto) or any Ancillary Document; (b) any
non-fulfillment or breach of any covenant, obligation or agreement made by or on
behalf of Seller or, at or prior to the Closing, the Company contained in this
Agreement (including all Schedules, Exhibits and Annexes hereto) or any
Ancillary Document; (c) any underestimation of the amount of Indebtedness set
forth in the Closing Statement; (d) any and all Liabilities for Taxes in
connection with or arising out of the Company's or any Subsidiary’s assets,
employees, securities, activities or business on or prior to the Closing Date
(determined with respect to taxable periods that begin before and end after the
Closing Date in accordance with the allocation provisions of Section 5.7(c));
(e) any Unpaid Transaction Expenses that remain unpaid following the Closing;
(f) any Action by Person(s) who were holders of equity securities of the Company
or any Subsidiary, including options, warrants, convertible debt or other
convertible securities or other rights to acquire equity securities of the
Company or any Subsidiary, prior to the Closing arising out of the sale,
purchase, termination, cancellation, expiration, redemption or conversion of any
such securities; (g) any matter disclosed on Schedule 3.15 of the Disclosure
Schedules; or (h) the enforcement of the indemnification rights of the Buyer
Indemnified Parties hereunder.

 

 

6.3

Indemnification by Buyer. Except as otherwise limited by this Article VI, Buyer
shall indemnify, defend and hold harmless Seller and its Representatives and any
assignee, heir or successor thereof (collectively, the "Seller Indemnified
Parties") from and against, and pay or reimburse the Seller Indemnified Parties
for, any and all Losses, suffered or incurred by, or imposed upon, any Seller
Indemnified Party arising in whole or in part out of or resulting directly or
indirectly from: (a) any inaccuracy in or breach of any representation or
warranty made by Buyer in this Agreement (including all Schedules, Exhibits and
Annexes hereto) or any Ancillary Document; or (b) any non-fulfillment or breach
of any covenant, obligation or agreement made by or on behalf of Buyer or, after
the Closing, the Company contained in this Agreement (including all Schedules,
Exhibits and Annexes hereto) or any Ancillary Document.

 

 

6.4

Indemnification Procedures.



  

 

(a)

For purposes of this Agreement, (i) the term "Indemnitee" shall refer to the
Person or Persons indemnified, or entitled, or claiming to be entitled, to be
indemnified, pursuant to the provisions of Sections 6.2 or Section 6.3, as the
case may be, and (ii) the term "Indemnitor" shall refer to the Person having the
actual or alleged obligation to indemnify pursuant to such provisions.



  

  32



 



  

 

(b)

In the case of any claim for indemnification under this Agreement arising from a
claim of a third party (including any Governmental Authority), an Indemnitee
must give prompt written notice and, subject to the following sentence, in no
case later than thirty (30) days after the Indemnitee's receipt of notice of
such claim, to the Indemnitor of any claim of which such Indemnitee has
knowledge and as to which it may request indemnification hereunder. The failure
to give such notice will not, however, relieve an Indemnitor of its
indemnification obligations except to the extent that the Indemnitor is actually
harmed thereby. The Indemnitor will have the right to defend and to direct the
defense against any such claim in its name and at its expense, and with counsel
selected by the Indemnitor unless: (i) the Indemnitor fails to acknowledge fully
its obligations to the Indemnitee within fifteen (15) days after receiving
notice of such third party claim or contests, in whole or in part, its
indemnification obligations therefor; (ii) if the Indemnitor is Seller, (A) the
applicable third party claimant is a Governmental Authority or a then-current
customer of Buyer, the Company, any Subsidiary or any of their respective
Affiliates or (B) an adverse judgment with respect to the claim will establish a
precedent materially adverse to the continuing business interests of Buyer, the
Company, any Subsidiary or their respective Affiliates; (iii) there is a
conflict of interest between the Indemnitee and the Indemnitor in the conduct of
such defense; (iv) the applicable third party alleges claims of fraud, willful
misconduct or intentional misrepresentation; (v) such claim is criminal in
nature, could reasonably be expected to lead to criminal proceedings, or seeks
an injunction or other equitable relief against the Indemnitee; or (vi) the
claim seeks or is reasonably expected to seek damages or other amounts that
would result in all or any portion of the Indemnitee's right to indemnification
for such claim being limited by the Indemnification Cap. If the Indemnitor
elects, and is entitled, to compromise or defend such claim, it will within
fifteen (15) days (or sooner, if the nature of the claim so requires) notify the
Indemnitee of its intent to do so, and the Indemnitee will, at the request and
expense of the Indemnitor, cooperate in the defense of such claim. If the
Indemnitor elects not to, or is not entitled under this Section 6.4(a) to,
compromise or defend such claim, fails to notify the Indemnitee of its election
as herein provided or refuses to acknowledge or contests its obligation to
indemnify under this Agreement, the Indemnitee may pay, compromise or defend
such claim. Notwithstanding anything to the contrary contained herein, the
Indemnitor will have no indemnification obligations with respect to any such
claim which has been or will be settled by the Indemnitee without the prior
written consent of the Indemnitor (which consent will not be unreasonably
withheld, delayed or conditioned); provided, however, that notwithstanding the
foregoing, the Indemnitee will not be required to refrain from paying any claim
which has matured by a court judgment or decree, unless an appeal is duly taken
therefrom and exercise thereof has been stayed, nor will it be required to
refrain from paying any claim where the delay in paying such claim would result
in the foreclosure of a Lien upon any of the property or assets then held by the
Indemnitee or where any delay in payment would cause the Indemnitee material
economic loss. The Indemnitor's right to direct the defense will include the
right to compromise or enter into an agreement settling any claim by a third
party; provided that no such compromise or settlement will obligate the
Indemnitee to agree to any settlement that that requires the taking or
restriction of any action (including the payment of money and competition
restrictions) by the Indemnitee (other than the delivery of a release for such
claim and customary confidentiality obligations), except with the prior written
consent of the Indemnitee (such consent to be withheld, conditioned or delayed
only for a good faith reason). Notwithstanding the Indemnitor's right to
compromise or settle in accordance with the immediately preceding sentence, the
Indemnitor may not settle or compromise any claim over the objection of the
Indemnitee; provided, however, that consent by the Indemnitee to settlement or
compromise will not be unreasonably withheld, delayed or conditioned. The
Indemnitee will have the right to participate in the defense of any claim with
counsel selected by it subject to the Indemnitor’s right to direct the defense.
The fees and disbursements of such counsel will be at the expense of the
Indemnitee; provided, however, that, in the case of any claim which seeks
injunctive or other equitable relief against the Indemnitee, the fees and
disbursements of such counsel will be at the expense of the Indemnitor.

 

 

 

 

(c)

Any indemnification claim that does not arise from a third-party claim must be
asserted by a written notice to the Indemnitor setting forth with reasonable
specificity the amount claimed and the underlying facts supporting such claim to
the extent then known by the Indemnitee. The Indemnitor will have a period of
thirty (30) days after receipt of such notice within which to accept or dispute
such claim by providing written notice to the Indemnitee. If the recipient does
not respond within such thirty (30) days, the recipient will be deemed to have
accepted responsibility for the Losses set forth in such notice and will have no
further right to contest the validity of such notice. If the recipient responds
within such thirty (30) days after the receipt of the notice and rejects such
claim in whole or in part, the party delivering will be free to pursue such
remedies as may be available to it under this Agreement, any other Ancillary
Documents or applicable Law.



 

  33



 



  

 

(d)

Application and Release of Holdback Shares. Buyer shall be entitled to satisfy
any indemnity obligation of Seller under this Article VI through the
cancellation of such number of Holdback Shares as is equal to the quotient
obtained by dividing (i) the dollar amount of Buyer’s indemnity claim, by (ii)
the price per share of Buyer’s common stock determined in accordance with
Section 1.2 of this Agreement. Notwithstanding the foregoing, Seller may elect
to satisfy an indemnification claim made by a Buyer Indemnified Party by paying
such amount in full or in part in cash. Until Seller receives notice of a claim
for indemnification by Buyer in accordance with Section 6.4(b) of this
Agreement, which notice specifies a number of Holdback Shares Buyer claims it is
entitled to cancel by virtue of this Section 6.4(d), Seller shall have the right
to exercise any voting or consent rights pertaining to the Holdback Shares and
Buyer shall have no right to vote or consent with respect to any Holdback
Shares. Seller shall have no right to sell, transfer, pledge or grant any
interest (including any security interest) in any Holdback Shares held by Buyer.
Buyer shall, in seeking relief in connection with any claim for indemnification,
first look to the Holdback Shares as the sole and exclusive source of collateral
for the payment of any amounts which may become payable in respect of the
indemnification obligations of Seller before seeking any monetary payment in
respect thereof.



  

6.5

Limitations on Indemnification. No Indemnitor shall be liable for an
indemnification claim made under clause (a) of Section 6.2 or 6.3, as the case
may be: (x) for which a claim for indemnification is not asserted hereunder on
or before the applicable Survival Date; and (y) to the extent Losses incurred by
the Buyer Indemnified Parties in the aggregate under clause (a) of Section 6.2
or by the Seller Indemnified Parties in the aggregate under clause (a) of
Section 6.3, as applicable, exceed an amount equal to the $200,000 (the
"Indemnification Cap"); provided , that with respect to any claims for breaches
of any Special Reps, the Indemnification Cap shall be equal to the Purchase
Price. Notwithstanding the foregoing, the Indemnification Cap shall not apply to
(i) indemnification claims to the extent amounts are actually paid under
insurance maintained by the Indemnitor (or any of its Affiliates) and (ii)
indemnification claims based in whole or in part upon fraud, willful misconduct
or intentional misrepresentation. The Indemnification Cap shall apply only to
indemnification claims made under clause (a) of Section 6. 2 or 6.3 and shall
not affect or apply to any other indemnification claim made pursuant to this
Agreement, including those asserted under any other clause of Section 6.2 or
6.3.

 

 

6.6

General Indemnification Provisions. The amount of any Losses suffered or
incurred by any Indemnitee shall be reduced by the amount of any insurance
proceeds or other cash receipts paid to the Indemnitee or any Affiliate thereof
as a reimbursement with respect to such Losses (and no right of subrogation
shall accrue to any insurer hereunder, except to the extent that such waiver of
subrogation would prejudice any applicable insurance coverage), including any
indemnification received by the Indemnitee or such Affiliate from an unrelated
party with respect to such Losses, net of the costs of collection and any
related anticipated future increases in insurance premiums resulting from such
Loss or insurance payment. No investigation or knowledge by Buyer or its
Representatives, on the one hand, or the Seller or its Representatives, on the
other hand, of a breach of a representation or warranty of the other set of
parties shall affect such other set of parties' representations and warranties
or the recourse available to such first party or any other Indemnitee of such
first party under any provision of this Agreement (including Article VI) with
respect thereto. For all purposes of this Article VI including for purposes
determining whether there has been a breach giving rise to the indemnification
claim and the amount of Losses, all of the representations, warranties and
covenants set forth in this Agreement (including the Schedules hereto) or any
Ancillary Document that are qualified by materiality, Material Adverse Effect or
words of similar import or effect will be deemed to have been made without any
such qualification. Seller will not have any right to seek contribution from the
Company, any Subsidiary or Buyer or any of its Affiliates or Buyer Indemnified
Parties with respect to all or any part of Seller's indemnification obligations
under this Article VI. The Buyer Indemnified Parties will not be required to
make any claim against the Company in respect of any representation, warranty,
covenant or any other obligation of the Company to Buyer hereunder or under any
Ancillary Document to which the Company is a party and may solely seek action
against Seller. Any Losses under this Agreement and the Ancillary Documents
shall be determined without duplication of recovery by reason of the state of
facts giving rise to such Losses constituting a breach of more than one
representation, warranty, covenant or agreement. Unless otherwise required by
applicable Law, all indemnification payments will constitute adjustments to the
Purchase Price for all Tax purposes, and no party may take any position
inconsistent with such characterization.



  

  34



 



  

6.7

Timing of Payment. Any indemnification obligation of an Indemnitor under this
Article VI will be paid within ten (10) Business Days after the determination of
such obligation in accordance with Section 6.4. All amounts owing to the Buyer
Indemnified Parties pursuant to this Article VI shall be paid by Seller (either
by cancellation of Holdback Shares, cash payment or any other method authorized
by this Agreement, subject to the limitations and provisions contained herein.

 

 

6.8

Exclusive Remedies. Subject to Section 8.9, the parties acknowledge and agree
that their sole and exclusive remedy with respect to any and all claims (other
than claims arising from fraud, willful misconduct or intentional
misrepresentation on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article VI. In furtherance of
the foregoing, each party hereby waives, to the fullest extent permitted under
Law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement it may have against
the other parties hereto and their Affiliates and each of their respective
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this Article VI. Nothing in this Section
6.8 shall limit any Person's right to seek and obtain any equitable relief to
which any Person shall be entitled pursuant to Section 8.9 or to seek any remedy
on account of fraud, willful misconduct or intentional misrepresentation by any
party hereto.



 

ARTICLE VII.

TERMINATION; EXPIRATION

 

7.1

Termination. This Agreement may be terminated and the transactions contemplated
hereby may be abandoned, at any time prior to the Closing as follows:



  

 

(a)

By mutual written consent of Seller and Buyer;

 

 

 

 

(b)

By either Seller or Buyer, if:



  

 

(i)

Any court or other Governmental Authority shall have issued, enacted, entered,
promulgated or entered any Law or Order (that is final and non-appealable and
that has not been vacated, withdrawn or overturned) restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement; or

 

 

 

 

(ii)

The Closing Date shall not have occurred on or prior to 5:00 p.m. (Central Time)
on November 30, 2020 (the "Outside Date"); provided, that neither party may
terminate this Agreement pursuant to this Section 7.1(b)(ii) if such party is in
material breach of this Agreement;



  

  35



 



  

 

(c)

By Seller, if (i) any of the conditions to Closing set forth in Section 2.2 and
Section 2.3 have not been satisfied or waived on or before the Outside Date;
(ii) there shall have occurred a breach of any of Buyer's representations or
warranties contained in this Agreement and where such breach would give rise to
the failure of the Closing conditions set forth in Section 2.3(b), except that
if such breach is capable of being remedied by Buyer, it shall have continued
unremedied until 5:00 p.m.(Central Time) on the earlier of the Outside Date or
the date which is thirty (30) days after Buyer has received written notice from
Seller of the occurrence of such breach; or (iii) Buyer shall have breached any
of Buyer's covenants or agreements contained in this Agreement to be complied
with or performed by it at or prior to the Closing where such breach would give
rise to the failure of the Closing condition set forth in Section 2.3(a), except
that if such breach is capable of being remedied by Buyer, it shall have
continued unremedied until 5:00 p.m. .(Central Time) on the earlier of the
Outside Date or the date which is thirty (30) days after Buyer has received
written notice from Seller of the occurrence at such breach; or

 

 

 

 

(d)

By Buyer, if (i) any of the conditions to Closing set forth in Section 2.2 and
Section 2.4 have not been satisfied or waived on or before the Outside Date;
(ii) there shall have occurred a breach of any of Seller's or the Company’s
representations or warranties contained in this Agreement and where such breach
would give rise to the failure of the Closing condition set forth in Section
2.4(b), except that if such breach is capable of being remedied by Seller, the
Company or any of its Subsidiaries, it shall have continued unremedied until
5:00 p.m. (Central Time) on the earlier of the Outside Date or the date which is
thirty (30) days after Seller and/or the Company has received written notice
from Buyer of the occurrence of such breach; or (iii) Seller or the Company
shall have breached any of such party's covenants or agreements contained in
this Agreement to be complied with or performed by it at or prior to the Closing
where such breach would give rise to the failure of the Closing condition set
forth in Section 2.4(a), except that if such breach is capable of being remedied
by Seller, the Company or any of its Subsidiaries, it shall have continued
unremedied until 5:00 p.m. (Central Time) on the earlier of the Outside Date or
the date which is thirty (30) days after Seller and/or the Company have received
written notice from Buyer of the occurrence at such breach.



  

7.2

Effect of Termination. In the event of the termination of this Agreement in
accordance with Section 7.1, this Agreement shall immediately become void and of
no further force and effect (other than Section 5.2, Article VII and Article
VIII) and there shall be no liability on the part of any party hereto except if
Buyer terminates pursuant to Section 7.1(d) or Seller terminates pursuant to
Section 7.1(c), then the terminating party shall have the right to pursue its
remedies with respect to the breach or breaches giving rise to such termination.
Nothing herein shall preclude any party hereto from liability for any fraud,
willful misconduct or intentional breach of this Agreement.



  

  36



 



 

ARTICLE VIII.

GENERAL PROVISIONS

 

8.1

Expenses. Buyer shall reimburse Seller for its reasonable legal and due
diligence expenses incurred in connection with the negotiation, documentation
and consummation of the transactions that are the subject of this Agreement,
subject to a maximum amount of $75,000 and receipt by Buyer of acceptable
documentation of such expenses. Except as otherwise expressly set forth
elsewhere in this Agreement, certified or registered mail, postage prepaid.



  

If to Seller or, prior to the Closing, the Company:

 

Tritanium Labs USA, Inc.

826 Seers Drive

Schaumburg, IL 60173

 

Attention: Ed Honour, CEO

Telephone No.: (202) 570-0557

Email: ed@tritaniumlabs.com

 

with a copy, which shall not constitute notice to:

 

16980 W. Serranda Drive

Libertyville, IL 60048

Attention: Jeff Lozinski, President

Telephone No.:

Email: jeff@tritaniumlabs.com

 

If to Buyer, or following the Closing,

with a copy (which will not constitute notice) to

 

 

Renavotio, Inc.



Frederick M. Lehrer, P.A.

601 South Boulder Ave



2108 Emil Jahna Road

Suite 600

 

Tulsa, OK 74119



Clermont, Florida 34711

Attention: William Robinson



Attention: Frederick M. Lehrer, Esq.

Telephone No.: 504-722-7402



Facsimile No.:

Email: brobinson@renavotio.com



Telephone No.: (561) 706-7646

Email: flehrer@securitiesattorney1.com



[segn_ex101img3.jpg]

 

  37



 



 

8.3

Seller Not Authorized to Act on Behalf of Buyer. In the event that an Affiliate,
stockholder, director or officer of Seller becomes a director, officer, employee
or other authorized agent of Buyer or its Affiliates (including, after the
Closing, the Company and its Subsidiaries), such Affiliate, stockholder,
director or officer of Seller shall have no authority, express or implied, to
act or make any determination on behalf of Buyer or its Affiliates in connection
with this Agreement or any Ancillary Document or the consummation of the
transactions contemplated hereby and thereby or any dispute or Action with
respect thereto.

 

 

8.4

Severability. In case any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions will not in
any way be affected or impaired. Any illegal or unenforceable term will be
deemed to be void and of no force and effect only to the minimum extent
necessary to bring such term within the provisions of applicable Law and such
term, as so modified, and the balance of this Agreement will then be fully
enforceable. The parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 

 

8.5

Assignment. This Agreement may not be assigned by any party without the prior
written consent of the other parties hereto, and any attempted assignment in
violation of this Section 8.5 will be null and void ab initio; provided,
however, that after the Closing, Buyer and the Company may assign its rights and
benefits hereunder (i) to any Affiliate of Buyer or the Company, as applicable
(provided, that Buyer or the Company, as applicable, shall remain primarily
responsible for its obligations hereunder), (ii) to any Person acquiring all or
substantially all of the assets of Buyer and its Subsidiaries taken as a whole
or all or substantially all of the assets of the Company and its Subsidiaries
taken as a whole or a majority of the outstanding equity securities of Buyer or
the Company, whether by equity purchase, merger, consolidation or otherwise
(provided, that the assignee expressly assumes the obligations of Buyer or the
Company, as applicable, hereunder), or (iii) as security to any Person providing
debt financing to the Company, Buyer or its Affiliates for the transactions
contemplated hereby. Subject to the preceding sentence, this Agreement will
apply to, be binding in all respects upon and inure to the benefit of the
successors and permitted assigns of each party hereto.

 

 

8.6

No Third-Party Beneficiaries. Except for the indemnification rights of the Buyer
Indemnified Parties and the Seller Indemnified Parties set forth herein, this
Agreement is for the sole benefit of the parties hereto and their successors and
permitted assigns and nothing herein expressed or implied shall give or be
construed to give to any Person, other than the parties hereto and such
successors and permitted assigns, any legal or equitable rights hereunder.

 

 

8.7

Amendment; Waiver. This Agreement may not be amended or modified except by an
instrument in writing signed by each of the Parties hereto. Notwithstanding
anything to the contrary contained herein: (a) the failure of any Party at any
time to require performance by the other of any provision of this Agreement will
not affect such Party's right thereafter to enforce the same; (b) no waiver by
any party of any default by any other party will be valid unless in writing and
acknowledged by an authorized Representative of the non-defaulting party, and no
such waiver will be taken or held to be a waiver by such party of any other
preceding or subsequent default; and (c) no extension of time granted by any
party for the performance of any obligation or act by any other party will be
deemed to be an extension of time for the performance of any other obligation or
act hereunder.



  

  38



 



  

8.8

Entire Agreement. This Agreement (including the Exhibits, Annexes and Schedules
hereto, which are hereby incorporated herein by reference and deemed part of
this Agreement), together with the Ancillary Documents constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and undertakings, both written and oral, with
respect to the subject matter hereof.

 

 

8.9

Dispute Resolution. Any and all disputes, controversies and claims (other than
applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or an application for enforcement
of a resolution under this Section 8.9) arising out of, related to, or in
connection with this Agreement or the transactions contemplated hereby (a
"Dispute”) shall be governed by this Section 8.9. A party must, in the first
instance, provide written notice of any Disputes to the other party's subject to
such Dispute, which notice must provide a reasonably detailed description of the
matters subject to the Dispute. The parties involved in such Dispute shall seek
to resolve the Dispute on an amicable basis within ten (10) Business Days of the
notice of such Dispute being received by such other party's subject to such
Dispute; the "Resolution Period"); provided, that if any Dispute would
reasonably be expected to have become moot or otherwise irrelevant if not
decided within sixty (60) days after the occurrence of such Dispute, then there
shall be no Resolution Period with respect to such Dispute. Any Dispute that is
not resolved during the Resolution Period may immediately be referred to and
finally resolved by arbitration pursuant to the then-existing Expedited
Procedures of the Commercial Arbitration Rules (the ''AAA Procedures") of the
American Arbitration Association (the "AAA"). Any party involved in such Dispute
may submit the Dispute to the AAA to commence the proceedings after the
Resolution Period. To the extent that the AAA Procedures and this Agreement are
in conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within three (3) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements. The arbitrator shall accept his or her appointment
and begin the arbitration process promptly (but in any event within three (3)
Business Days) after his or her nomination and acceptance by the party's subject
to the Dispute. The proceedings shall be streamlined and efficient. The
arbitrator shall decide the Dispute in accordance with the substantive law of
the State of Delaware. Time is of the essence. Each party shall submit a
proposal for resolution of the Dispute to the arbitrator within ten (10)
Business Days after confirmation of the appointment of the arbitrator. The
arbitrator shall have the power to order any party to do, or to refrain from
doing, anything consistent with this Agreement, the Ancillary Documents and
applicable Law, including to perform its contractual obligation(s); provided,
that the arbitrator shall be limited to ordering pursuant to the foregoing power
(and, for the avoidance of doubt, shall order) the relevant party (or parties,
as applicable) to comply with only one or the other of the proposals. The
arbitrator's award shall be in writing and shall include a reasonable
explanation of the arbitrator's reason(s) for selecting one or the other
proposal. The seat of arbitration shall be in the State of Oklahoma in the City
of Tulsa. The language of the arbitration shall be English.



  

  39



 



  

8.10

Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Oklahoma
(without giving effect to any choice of law principles that would require the
application of the law of any other jurisdiction). For purposes of any Action
arising out of or in connection with this Agreement or any transaction
contemplated hereby, subject to the provisions of Section 8.9 of this Agreement,
each of the parties hereto (a) irrevocably submits to the exclusive jurisdiction
and venue of any state or federal court located within the State of Delaware (or
in any court in which appeal from such courts may be taken), (b) agrees that
service of any process, summons, notice or document by U.S. registered mail to
such party's respective address set forth in Section 8.2 shall be effective
service of process for any Action with respect to any matters to which it has
submitted to jurisdiction in this Section 8.10, (c) waives and covenants not to
assert or plead, by way of motion, as a defense or otherwise, in any such
Action, any claim that it is not subject personally to the jurisdiction of such
court, that the Action is brought in an inconvenient forum, that the venue of
the Action is improper or that this Agreement or the subject matter hereof may
not be enforced in or by such court, and hereby agrees not to challenge such
jurisdiction or venue by reason of any offsets or counterclaims in any such
Action, and (d) waives any bond, surety or other security that might be required
of any other party with respect thereto. Each party hereto agrees that a final
judgment in any such Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law or
in equity. THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT ANY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT AND
ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY IN CONNECTION WITH SUCH AGREEMENTS, IN EACH CASE WHETHER NOW
Existing OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR
OTHERWISE. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER
PARTIES HERETO THAT THIS SECTION 8.10 CONSTITUTES A MATERIAL INDUCEMENT UPON
WHICH THEY ARE RELYING AND WILL RELY ON IN ENTERING INTO THIS AGREEMENT. ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 8.10
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

 

8.11

Interpretation. The table of contents and the headings and subheadings of this
Agreement are for reference and convenience purposes only and in no way, modify,
interpret or construe the meaning of specific provisions of the Agreement. In
this Agreement, unless the context otherwise requires: (i) whenever required by
the context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (ii) reference to any Person
includes such Person's successors and assigns but, if applicable, only if such
successors and assigns are permitted by this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity;
(iii) any accounting term used and not otherwise defined in this Agreement or
any Ancillary Document has the meaning assigned to such term in accordance with
GAAP; (iv) "including"(and with correlative meaning "include") means including
without limiting the generality of any description preceding or succeeding such
term and shall be deemed in each case to be followed by the words "without
limitation"; (v) the words "herein," "hereto," and "hereby" and other words of
similar import in this Agreement shall be deemed in each case to refer to this
Agreement as a whole and not to any particular Section or other subdivision of
this Agreement; (vi) the word "if” and other words of similar import when used
herein shall be deemed in each case to be followed by the phrase "and only if”;
(vii) the term "or" means "and/or"; (viii) reference to "dollars" or"$" shall
mean United States Dollars; (ix) reference to any statute includes any rules and
regulations promulgated thereunder and any successor law thereto; (x) any
agreement, instrument, insurance policy, Law or Order defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument, insurance policy, Law or Order as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes, regulations,
rules or orders) by succession of comparable successor statutes, regulations,
rules or orders and references to all attachments thereto and instruments
incorporated therein; and (xi) except as otherwise indicated, all references in
this Agreement to the words "Section," "Article", "Schedule", "Exhibit" and
"Annex" are intended to refer to Sections, Articles, Schedules, Exhibits and
Annexes to this Agreement. Any reference herein to an entity's board of
directors or any director shall include any equivalent governing body or Person
to a board of directors under the Delaware General Corporation Law, and any
reference herein to an entity's officers shall include any Persons serving in an
equivalent function to an officer under the Delaware General Corporation Law. To
the extent that any Contract, document, certificate or instrument is represented
or warranted to by Seller to be given, delivered, provided or made available by
any Seller, in order for such Contract, document, certificate or instrument to
have been deemed to have been given, delivered, provided and made available to
Buyer, such Contract, document, certificate or instrument shall have been posted
to the Data Site, and Buyer and their Representatives shall have been given
access to the electronic folders containing such information through the
Closing.



  

  40



 



  

8.12

Mutual Drafting. The parties acknowledge and agree that: (a) this Agreement and
the Ancillary Documents are the result of negotiations between the parties and
will not be deemed or construed as having been drafted by any one party, (b)
each party and its counsel have reviewed and negotiated the terms and provisions
of this Agreement (including any, Exhibits, Annexes and Schedules attached
hereto) and the Ancillary Documents and have contributed to their revision, (c)
the rule of construction to the effect that any ambiguities are resolved against
the drafting party will not be employed in the interpretation of this Agreement
or the Ancillary Documents and (d) neither the drafting history nor the
negotiating history of this Agreement or the Ancillary Documents may be used or
referred to in connection with the construction or interpretation thereof.

 

 

8.13

Counterparts. This Agreement may be executed in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. A photocopy, faxed, scanned and/or
emailed copy of this Agreement or any Ancillary Document or any signature page
to this Agreement or any Ancillary Document, shall have the same validity and
enforceability as an originally signed copy.

 

 

8.14

Adoption of Recitals. The recitals set forth above are adopted as a part of the
agreement of the parties, and the facts set forth therein are acknowledged and
agreed to be true, accurate and complete.



 

 

{SIGNATURE PAGE FOLLOWS}

 

  41



 



  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

  Buyer:

 

RENAVOTIO, INC.

        By: [segn_ex101img4.jpg]

 

Name:

William C. Robinson     Title: CEO          

 

Seller:

 

TRITANIUM LABS USA, INC.

 

 

 

 

 

By:

 

 

 

Name:

Ed Honour

 

 

Title:

CEO

 



  

[Signature Page to Share Purchase Agreement]

 

  42



 



 

Annex I Definitions

 

1. Certain Defined Terms. As used in the Agreement, the following terms shall
have the following meanings: 

 

"Action “means any notice of noncompliance or violation, or any judicial or
administrative claim, demand, charge, action, suit, litigation, audit,
settlement, complaint, stipulation, assessment or arbitration, or any request
(including any request for information), inquiry, hearing, proceeding or
investigation, initiated, filed by any Person or by or before any Governmental
Authority.

 

"Affiliate" has the meaning set forth in Rule 12b-2 of the regulations under the
Securities Exchange Act of 1934, as amended.

 

"Ancillary Documents" means each agreement, instrument or document attached
hereto as an Exhibit, including the Employment Agreements, and the other
agreements, certificates and instruments to be executed or delivered by any of
the parties hereto in connection with or pursuant to this Agreement.

 

"Benefit Plan" means any "employee benefit plan “as defined in Section 3(3) of
ERISA, including any: (a) non-qualified deferred compensation or retirement plan
or arrangement (whether or not funded or registered); (b) qualified defined
contribution retirement plan or arrangement which is an employee pension benefit
plan (as defined in Section 3(2) of ERISA); (c) qualified defined benefit
retirement plan or arrangement which is an employee pension benefit plan
(including any "multiemployer plan" (as defined in Section 3(37) of ERISA); (d)
"employee welfare benefit plan"(as defined in Section 3(1) of ERISA), or fringe
benefit plan or program; and (e) stock purchase, stock ownership, phantom stock,
restricted stock, stock appreciation right, phantom unit, restricted unit, stock
option, severance pay, termination pay, employment, change in control, vacation
pay, company awards, salary continuation, disability, sick leave, cafeteria,
deferred compensation, excess benefit, bonus, incentive, commissions or other
compensation, life insurance, or other employee benefit plan, agreement,
program, policy or other arrangement, whether or not subject to ERISA or other
applicable Law, whether for the benefit of one individual or more than one
individual, whether written or oral, and whether in respect of any person
employed by or otherwise providing services in the U.S. or otherwise, in each
case, sponsored, administered, maintained or contributed to (or required to be
contributed to) by the Company or any ERISA Affiliate thereof, or to which the
Company or any ERISA Affiliate is a party or has or may have current or future
Liabilities.

 

“Business” means the business of the Company (including all of its Subsidiaries)
as conducted immediately prior to the Effective Date.

 

"Business Day” means any day that is not a Saturday, Sunday or any other day on
which banks are required or authorized by Law to be closed in Tulsa, Oklahoma.

 

  I-1



 



  

"Closing Indebtedness" means the aggregate outstanding Indebtedness of the
Company as of the Closing Date.

 

"Closing Indebtedness Payoff Amounts" means the sum of $320,000 payable as
defined by the attached schedules and any other outstanding balances as of the
Closing Date of the Closing Indebtedness as set forth on the Funds Flow
Statement.

 

"Code" means the Internal Revenue Code of 1986 and any successor statute
thereto, as amended. Reference to a specific section of the Code shall include
such section, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation amending, supplementing or superseding such
section.

 

"Company" means, unless expressly stated to the contrary, any of the Company and
its Subsidiaries.

 

"Competitive Business" means any business that would be indirectly or directly
competitive with the Business conducted by the Company and its Subsidiaries as
of the Closing Date.

 

"Confidential Information" means the terms and provisions of this Agreement any
information concerning the business and affairs of the Company, any of its
Subsidiaries or Buyer or their respective Affiliates that is not generally
available to the public, including know-how, Trade Secrets, customer lists,
details of customer or consultant contracts, pricing policies, operational
methods and marketing plans or strategies, and any information disclosed to the
Company or Buyer or their respective Affiliates by third parties to the extent
that they have an obligation of confidentiality in connection therewith;
provided, however, that "Confidential Information" shall not include any
information which, at the time of disclosure by Seller or its Representatives
after the Closing, is generally available publicly and was not disclosed in
breach of this Agreement by Seller or its Representatives.

 

"Contract” means any contract, agreement, binding arrangement, commitment or
understanding, bond, note, indenture, mortgage, debt instrument, license (or any
other contract, agreement or binding arrangement concerning Intellectual
Property), franchise, lease or other instrument or obligation of any kind,
written or oral (including any amendments or other modifications thereto).

 

"Copyrights" means all works of authorship, mask works and all copyrights
therein, including all renewals and extensions, copyright registrations and
applications for registration and renewal, and non-registered copyrights.

 

"Data Site" means the on-line data site maintained by or on behalf of the Seller
to provide information for Buyer in contemplation of this Agreement and the
transactions contemplated hereby.

 

  I-2



 



  

"Disclosure Schedules" means the disclosure schedules to Article III of this
Agreement and forming a part of this Agreement.

 

"Environmental Condition" means any contamination or damage to the environment
caused by or relating to the use, handling, storage, treatment, recycling,
generation, transportation, release, spilling, leaching, pumping, pouring,
emptying, discharging, injection, escaping, disposal, dumping or threatened
release of Hazardous Materials by any Person. With respect to claims by
employees or other third parties, Environmental Condition also includes the
exposure of Persons to amounts of Hazardous Materials.

 

"Environmental Laws" means all Laws relating to pollution or protection of the
environment, natural resources and health, safety and fire prevention, including
those relating to emissions, discharges, releases or threatened releases of
Hazardous Material into the environment (including ambient air, surface water,
groundwater or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Material.

 

"Environmental Permits" means all permits, approvals, agreements, identification
numbers, licenses and other authorizations required under any applicable
Environmental Law.

 

"ERISA" means the Employee Retirement Income Security Act of 1974 and any
successor statute thereto, as amended. Reference to a specific section of ERISA
shall include such section, any valid regulation promulgated thereunder, and any
comparable provision of any future legislation amending, supplementing or
superseding such section.

 

"ERISA Affiliate" means any Person who is, or at any time was, a member of a
controlled group (within the meaning of Section 414(b), (c), (m) or (o) of the
Code that includes, or at any time included, the Company or any Affiliate
thereof, or any predecessor of any of the foregoing.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Funds Flow Statement” means the funds flow statement attached hereto as Exhibit
B.

 

"GAAP' means United States generally accepted accounting principles applied on a
consistent basis.

 

"Governing Documents” means, with respect to any entity, its certificate of
incorporation, certificate of formation or similar charter document and its
bylaws, articles, operating agreement or similar governing document.

 

"Governmental Authority" means any federal, provincial, state, local, foreign or
other governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute- resolving panel or
body. The term "Governmental Authority" includes any Person acting on behalf of
a Governmental Authority.

 

  I-3



 



  

"Hazardous Material” means (a) all substances, materials, chemicals, compounds,
pollutants or wastes regulated by, under or pursuant to any Environmental Laws;
and (b) asbestos, petroleum, any fraction or product of crude oil or petroleum,
radioactive materials and polychlorinated biphenyls.

 

“Holdback Shares” means the shares of common stock of Buyer constituting part of
the Purchase Consideration retained by Buyer following the Closing Date to
secure the indemnification obligations of the Seller in accordance with Sections
1.2 and 6.4 of this Agreement.

 

"Indebtedness" means, without duplication, (a) the outstanding principal of, and
accrued and unpaid interest on, all bank or other third party indebtedness for
borrowed money of the Company, including indebtedness under any bank credit
agreement and any other related agreements and all obligations of the Company
evidenced by notes, debentures, bonds or other similar instruments for the
payment of which the Company is responsible or liable, (b) all obligations of
the Company for the reimbursement of any obligor on any line or letter of
credit, banker's acceptance, guarantee or similar credit transaction, in each
case, that has been drawn or claimed against, (c) all obligations of the Company
issued or assumed for deferred purchase price payments, (d) all obligations of
an Company under leases required to be capitalized in accordance with GAAP, (e)
all interest rate and currency swaps, caps, collars and similar agreements or
hedging devices under which payments are obligated to be made by the Company,
whether periodically or upon the happening of a contingency, (f) all obligations
of the Company secured by a Lien (other than a Permitted Lien) on any asset of
the Company, whether or not such obligation is assumed by the Company, (g) any
premiums, prepayment fees or other penalties, fees, costs or expenses associated
with payment of any Indebtedness and (h) all obligation described in clauses (a)
through (g) above of any other Person which is directly or indirectly guaranteed
by the Company or which the Company has agreed (contingently or otherwise) to
purchase or otherwise acquire or in respect of which it has otherwise assured a
creditor against loss. Any reference to obligations in this definition will
include the principal amount, accrued and unpaid interest, outstanding default
or other penalties and fees and any premiums, prepayment fees or other
penalties, fees, costs or expenses associated with the payment of any
Indebtedness. For purposes of this Agreement, Indebtedness includes all amounts
owed by Seller and the Company.

 

"Intellectual Property" means all of the following, including any applications
to register any of the following, as they exist in any jurisdiction throughout
the world:(a) Patents; (b) Trademarks; (c) Copyrights; (d) Trade Secrets; (e)
all domain name and domain name registrations, web sites and web pages and
related rights, registrations, items and documentation related thereto; (f)
Software; (g) rights of publicity and privacy, and moral rights; and (h) all
licenses, sublicenses, permissions, and other agreements related to the
preceding property.

 

"Knowledge" means: (i) with respect to the Company, the actual or constructive
knowledge of the Company and its defined subsidiaries, or any other officer of
the Company or any Subsidiary after reasonable inquiry; (ii) with respect to
Seller, the actual or constructive knowledge of a particular matter by the
disclosed due diligence after reasonable inquiry; and (iii) with respect to
Buyer, the actual or constructive knowledge of a particular matter by any of the
directors and executive officers of Buyer, after reasonable inquiry.

 

  I-4



 



  

"Law" means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Permit or Order that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 

"Liabilities" means any and all debts, liabilities and obligations of any nature
whatsoever, whether accrued or fixed, absolute or contingent, mature or
unmatured or determined or determinable, including those arising under any Law,
Action, Order or Contract.

 

"Lien" means any interest (including any security interest), pledge, mortgage,
lien,· encumbrance, charge, claim or other right of third parties, including any
spousal interests (community or otherwise), whether created by law or in equity,
including any such restriction on the use, voting, transfer, receipt of income
or other exercise of any attributes of ownership.

 

"Material Adverse Effect” means, with respect to the Company or any Subsidiary,
any event, fact, condition, change, circumstance, occurrence or effect, which,
either individually or in the aggregate with all other events, facts,
conditions, changes, circumstances, occurrences or effects, (a) has had, or
would reasonably be expected to have, a material adverse effect on the business,
properties, assets, Liabilities, condition (financial or otherwise), operations,
licenses or other franchises or results of operations of the Company, or
materially diminish the value of the Purchased Shares or (b) does or would
reasonably be expected to materially impair or delay the ability of Seller, the
Company or any Subsidiary to perform their respective obligations under this
Agreement and the Ancillary Documents or to consummate the transactions
contemplated hereby and thereby; provided, however, that for purposes of clause
(a) above with respect to the Company, a Material Adverse Effect will not
include any adverse effect or change resulting from any change, circumstance or
effect relating to (i) the United States economy in general, (ii) securities
markets, regulatory or political conditions in the United States (including
terrorism or the escalation of any war, whether declared or undeclared or other
hostilities), (iii) changes in applicable Laws or GAAP or the application or
interpretation thereof, (iv) with respect to the Company or any Subsidiary,
changes in the environmental and infrastructure maintenance and service industry
or (v) a natural disaster (provided, that in the cases of clauses (i) through
(v), the Company is not disproportionately affected by such event as compared to
other companies and businesses in the environmental and infrastructure
maintenance and services industry and operating in the same geographic regions
as the Company).

 

"Order “means any order, writ, rule, judgment, injunction, decree, stipulation,
determination or award that is or has been made, entered, rendered or otherwise
put into effect by, with or under the authority of any Governmental Authority.

 

  I-5



 



  

"Ordinary Course of Business" means, with respect to a Person, an action taken
by such Person if (a) such action is recurring in nature, is consistent with the
past practices of the Person and is taken in the ordinary course of the normal
day-to-day operations of the Person; (b) such action is not required to be
authorized by the equity holders of such Person, the board of directors (or
equivalent) of such Person or any committee of the board of directors (or
equivalent) of such Person and does not require any other special authorization
of any nature; and (c) such action is taken in accordance with sound and prudent
business practice. Unless the context or language herein requires otherwise,
each reference to Ordinary Course of Business will be deemed to be a reference
to the Ordinary Course of Business of the Company.

 

"Owned IP” means all material Intellectual Property owned or purported to be
owned by the Company, including the Intellectual Property listed, or required to
be listed, on Schedule 3.21(a) of the Disclosure Schedules.

 

"Patents" means all patents, patent applications and the inventions, designs and
improvements described and claimed therein, patentable inventions, and other
patent rights (including any divisional, continuations, continuations-in-part,
substitutions, or reissues thereof, whether or not patents are issued on any
such applications and whether or not any such applications are amended,
modified, withdrawn, or refiled).

 

"Permit" means any federal, state, local, foreign or other third-party permit,
grant, easement, consent, approval, authorization, exemption, license,
franchise, concession, ratification, permission, clearance, confirmation,
endorsement, waiver, certification, designation, rating, registration or
qualification that is or has been issued, granted, given or otherwise made
available by or under the authority of any Governmental Authority or other
Person.

 

"Permitted Liens" means any (a) statutory Liens of landlords, carriers,
warehousemen, mechanics and materialmen and other similar Liens imposed by Law
in the Ordinary Course of Business for sums not yet due and payable; and (b)
Liens for current taxes not yet due and payable or which are being contested in
good faith by appropriate proceedings (to the extent such contested Taxes are
set forth on Schedule 3.17 of the Disclosure Schedules).

 

"Person" shall include any individual, trust, firm, corporation, limited
liability company, partnership, Governmental Authority or other entity or
association, whether acting in an individual, fiduciary or any other capacity.

 

"Personal Property “means all of the machinery, equipment, tools, vehicles,
furniture, leasehold improvements, office equipment, plant, spare parts, and
other tangible personal property which are owned, used or leased by the Company
and used or useful, or intended for use, in the conduct or operations of the
Business.

 

"Representative “means, as to any Person, such Person's Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).

 

  I-6



 



  

"SEC” means the United States Securities and Exchange Commission.

 

"Securities Act” means the Securities Act of 1933, as amended.

 

"Software" means all computer software, including all source code, object code,
and documentation related thereto and all software modules, assemblers, applets,
compilers, flow charts or diagrams, tools and databases.

 

"Subsidiary" means, with respect to any Person, any corporation, partnership ,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons will be deemed to have a majority ownership
interest in a partnership, association or other business entity if such Person
or Persons will be allocated a majority of partnership, association or other
business entity gains or losses or will be or control the managing director,
managing member, general partner or other managing Person of such partnership,
association or other business entity. Unless the context otherwise requires, any
reference to a Subsidiary in this Agreement will mean a Subsidiary of the
Company.

 

"Tax” means any federal, provincial, state, local or foreign income, gross
receipts, license, payroll , parking, employment, excise, social services,
severance, stamp, occupation, premium, windfall profits, environmental, natural
resources, customs duties, capital stock, franchise, profits, withholding,
social security (or similar), payroll, unemployment, disability, real property,
personal property, goods and services, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated tax, or other tax of any kind
whatsoever, including any interest, penalty , or addition thereto, whether
disputed or not, including such item for which Liability arises from the
application of U.S. Treasury Regulation 1 .1502-6 under the Code, as a
transferee or successor-in-interest, by contract or otherwise, and any Liability
assumed or arising as a result of being, having been, or ceasing to be a member
of any Affiliated Group (as defined in Section 1504(a) of the Code) (or being
included or required to be included in any Tax Return relating thereto) or as a
result of any Tax indemnity, Tax sharing, Tax allocation or similar Contract.

 

"Tax Return" means any return, report, information return, schedule,
certificate, statement or other document (including any related or supporting
information) filed or required to be filed with a Taxing Authority in connection
with any Tax, or, where none is required to be filed with a Taxing Authority,
the statement or other document issued by a Taxing Authority in connection with
any Tax.

 

  I-7



 



  

"Taxing Authority" means any Governmental Authority responsible for the
imposition or collection of any Tax.

 

"Trademarks” means, as they exist in any jurisdiction throughout the world, all
trademarks, service marks, trade dress, trade names, brand names, Internet
domain names, designs, logos, or corporate/company names (including, in each
case, the goodwill associated therewith), whether registered or unregistered,
and all registrations and applications for registration and renewal thereof.

 

"Trade Secrets" means, as they exist in any jurisdiction throughout the world,
any trade secrets, confidential business information, concepts, ideas, designs,
research or development information, processes, procedures, techniques,
technical information, specifications, operating and maintenance manuals,
engineering drawings, methods, know-how, data, mask works, discoveries,
inventions, modifications, extensions, improvements, and other proprietary
rights (whether or not patentable or subject to copyright, trademark, or trade
secret protection).

 

"Transaction Bonus" means the amount payable as a result of the change in
control the Company or as a result of the consummation of transactions
contemplated hereby or other similar provisions contained in any agreements or
understandings binding upon the Company, including all bonuses and severance
payments, retention obligations for retention agreements entered into in
contemplation of a potential change of control of the Company, termination
payments to employees, consultants or independent contractors and any settlement
of any such bonus or severance payment obligations, obligations related to
terminated equity options, or obligations related to terminated equity
appreciation, phantom equity, profit participation and/or similar rights entered
into by the Company at or prior to the Closing, and including the Company's
portion of any withholding Taxes on such amounts.

 

"Transaction Expenses" means any Transaction Bonus and the aggregate of all
fees, commissions, costs and expenses incurred in connection with the
negotiation, execution or performance of this Agreement or the other Transaction
Documents or the consummation of the transactions contemplated hereby or thereby
(or incurred in connection with the transactions hereunder or thereunder)
including any of the foregoing payable to legal counsel, accountants, investment
bankers, financial advisors, brokers, finders, or consultants, and any and all
Taxes imposed in connection with the transfer of the Purchased Shares.

 

"Unpaid Transaction Expenses" means the amount of Transaction Expenses not paid
as of immediately prior to the Closing.

 

2. Other Defined Terms. The following capitalized terms, as used in the
Agreement, have the respective meanings given to them in the Section as set
forth below adjacent to such terms:

 

  I-8



 



   

Term

Section

AAA

8.9

AAA Procedures

8.9

Agreement

Preamble

AAA

8.9

Bank Account

3.24

Business

Recitals

Buyer

Preamble

Buyer Indemnified Parties

6.2

Buyer Material Adverse Effect

4.1

Closing

2.1

Closing Balance Sheet

1.3

Closing Consideration

1.2

Closing Date

2.1

Closing Statement

1.3

Company

Preamble

Company Client

5.11(b)

Company Software

3.21(b)

Dispute

8.9

Employment Agreements

2.5(e)

Financial Statements

3.7

Indemnitee

6.4(a)

Indemnification Cap.

6.5

Indemnitor

6.4(a)

Intellectual Property Rights

5.5

Interim Financials

3.7

Interim Period

5.8

IRS

3.19(b)

Leases

3.12

Leased Premises

3.12

Licensed Company IP

3.21(c)

Loss

6.2

Outside Date

7.1(b)(ii)

Personal Property Leases

3.11

Purchase Price

1.2

Purchased Shares

Recitals

Related Person

3.23

Resolution Period

8.9

Section 409A Plan

3.19(f)

Seller Indemnified Parties

6.3

Seller

Preamble

Seller

Preamble

Shrink Wrap Software

3.21(b)

Special Reps

6.1

Survival Date

6.1

Top Customers

3.25

Top Supplier

3.25

Transfer Taxes

5.7(e)

Work Product

5.5



 

  I-9



 



  

IN WITNESS WHEREOF. The parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

  Buyer:

 

RENAVOTIO, INC.

        By: [segn_ex101img5.jpg]

 

Name:

William C. Robinson     Title: CEO          

 

Seller:

   

TRITANIUM LABS USA, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

Ed Honour

 

 

Title:

CEO

 



 

[Signature Page to Share Purchase Agreement]

  

 



 